--------------------------------------------------------------------------------

Exhibit 10.1

SECURITIES PURCHASE AGREEMENT

SECURITIES PURCHASE AGREEMENT (this "Agreement," “Purchase Agreement,” or
“Securities Purchase Agreement”), dated as of June 13, 2008, by and among ICP
Solar Technologies, Inc., a Nevada corporation, ("Company"), and each buyer
listed on the Schedule of Buyers attached hereto that has executed this
Agreement (each, including its successors and assigns, a “Buyer” and
collectively the “Buyers”). Buyers may include individuals or entities
identified by the Company, subject to the approval of the Lead Investor (as
defined below), such approval which shall not be unreasonably withheld.

WHEREAS:

                  A.       The Company and the Buyers are executing and
delivering this Agreement in reliance upon the exemption from securities
registration afforded by Rule 506 under Regulation D ("Regulation D") as
promulgated by the United States Securities and Exchange Commission (the
“Commission” or the "SEC") under the Securities Act of 1933, as amended (the
"1933 Act");

                 B.       Buyers desire to purchase and the Company desires to
issue and sell in a private offering, upon the terms and conditions set forth in
this Agreement, (i) senior secured convertible debentures (the “Debentures”) of
the Company and (ii) Warrants (as defined in Section 1(a) in the form described
in this Agreement, to purchase shares of common stock, par value $0.00001 per
share, of the Company (“Common Stock”). The aggregate Purchase Price of this
offering of the Debentures and Warrants to all of the Buyers shall be a minimum
amount of Two Million U.S. Dollars (U.S. $2,000,000)(the “Minimum Offering
Amount”) and a maximum amount of Three Million U.S. Dollars (U.S.
$3,000,000)(the “Maximum Offering Amount”)(collectively, the “Offering”);

                 C.       The terms of the Debentures, including the terms on
which the Debentures may be converted into Common Stock, are set forth in
Debenture, in the form attached hereto as Exhibit A;

                  D.       Contemporaneously with the execution and delivery of
this Agreement, the parties hereto are executing and delivering a Registration
Rights Agreement, in the form attached hereto as Exhibit B (the "Registration
Rights Agreement"), pursuant to which the Company has agreed to provide certain
registration rights under the 1933 Act and the rules and regulations promulgated
thereunder, and applicable state securities laws.

                 E.       The Debentures will rank senior to all outstanding and
future indebtedness of the Company, guaranteed by each of the Company's Active
Subsidiaries pursuant to the subsidiary guarantee attached hereto as Exhibit C-1
(the "Subsidiary Guarantee"), and secured by a first priority, perfected
security interest in certain of the assets of the Company and the stock and
certain of the assets of each of the Company's subsidiaries, as evidenced by the
security agreement attached hereto as Exhibit C-2 (the "Security Agreement") and
the Intellectual Property Security Agreement attached hereto as Exhibit C-3 (the
"Intellectual Property Security Agreement").

1

--------------------------------------------------------------------------------

           NOW THEREFORE, the Company and each Buyer, severally and not jointly,
hereby agree as follows:

            1.       PURCHASE AND SALE OF DEBENTURES AND WARRANTS.

                        (a)       Certain Definitions. The Company and the each
Buyer (severally and not jointly) mutually agree to the terms of each of the
Transaction Documents. For purposes hereof:

            “1934 Act” shall mean the Securities Exchange Act of 1934, as
amended.

           "Approved Stock Plan" means any employee benefit plan which has been
duly adopted by the Board of Directors of the Company or a majority of the
members of a committee of non-employee directors established for such purpose,
pursuant to which the Company's securities may be issued to any employee,
consultant, officer or director for services provided to the Company; provided,
however, that no more than an aggregate of 2,000,000 shares of Common Stock
Equivalents may be issued in connections with all Approved Stock Plans.

           “Active Subsidiaries” shall mean all of the Company’s Subsidiaries,
other than the Inactive Subsidiaries.

           "Business Day" shall mean any day other than a Saturday, Sunday or a
day on which commercial banks in the City of New York, New York are authorized
or required by law or executive order to remain closed.

           “Closing Bring-Down Certificate” shall have the meaning set forth in
Section 3(c) below.

            “Closing Certificate” shall have the meaning set forth in Section
1(b)(iv)(B) below.

            “Closing Legal Opinion” shall have the meaning set forth in Section
1(b)(iv)(C) below.

            “Collateral” shall have the meaning ascribed to it in the Security
Agreement.

            “Common Stock” shall have the meaning set forth in Recital “B”
above.

            “Common Stock Equivalents” means any securities of the Company or
the Subsidiaries which would entitle the holder thereof to acquire, directly or
indirectly, at any time Common Stock, including without limitation, any debt,
preferred stock, rights, options, warrants or other instrument that is at any
time convertible into or exercisable or exchangeable for, or otherwise entitles
the holder thereof to receive, Common Stock.

            “Conversion Shares” shall have the meaning set forth in Section 2(a)
below.

            “Convertible Securities” shall have the meaning ascribed to it in
the Debenture.

            “Designated Insiders” shall have the meaning set forth in Section
4(n) below.

2

--------------------------------------------------------------------------------

            “Effective Date” shall have the meaning set forth in the
Registration Rights Agreement.

           "Eligible Market" means the over the counter Bulletin Board
(“OTC-BB”), the New York Stock Exchange, Inc., the Nasdaq Capital Market, the
Nasdaq Global Market, the Nasdaq Global Select Market or the American Stock
Exchange.

           “Escrow Agreement” shall mean an Escrow Agreement, in form of Exhibit
D hereto, by and between the Escrow Agent, the Company and the Buyers.

            “Escrow Account” shall have the meaning ascribed to it in the Escrow
Agreement.

            “Escrow Agent” shall have the meaning ascribed to it in the Escrow
Agreement.

            “Exempt Issuance” means the issuance of (a) any Common Stock issued
or issuable in connection with any Approved Stock Plan at a price equal to or
greater than 75% of the initial Conversion Price (as defined in the Debenture),
up to a maximum of five percent (5%) of the outstanding Common Stock, in the
aggregate (provided that no such options shall be issued to consultants or
advisors unless such options are not registered, either at the time of issuance
or at any time thereafter, and are subject to volume limitations under Rule
144), except that, as to any anti-dilution provisions or Subsequent Issuance
Adjustments in the Debentures or Warrants, this item (a) shall not constitute an
Exempt Issuance until after the 90th day following the Effective Date, (b)
securities upon the exercise, exchange of, conversion or redemption of, or
payment of interest or liquidated or similar damages on, any Securities issued
hereunder, provided that the principal amount thereof if not increased and the
terms thereof are not otherwise amended or modified after the Closing Date (c)
other securities exercisable, exchangeable for, convertible into, or redeemable
for shares of Common Stock issued and outstanding on the date of this Agreement,
provided that such securities have not been amended since the date of this
Agreement to directly or indirectly effectively increase the number of such
securities or to decrease the exercise, exchange or conversion price of such
securities (and including any issuances of securities pursuant to the
anti-dilution provisions of any such securities), and (d) any Common Stock
issued or issuable in connection with any acquisition by the Company, whether
through an acquisition of stock or a merger of any business, assets or
technologies the primary purpose of which is not to raise equity capital.
Notwithstanding anything to the contrary herein, no issuance of Variable Equity
Securities shall be an Exempt Issuance.

            “Indebtedness” of any Person means, without duplication (A) all
indebtedness for borrowed money, (B) all obligations issued, undertaken or
assumed as the deferred purchase price of property or services including
(without limitation) “Capital Leases” in accordance with generally accepted
accounting principles (other than trade payables entered into in the ordinary
course of business, consistent with prior practice), (C) all reimbursement or
payment obligations with respect to letters of credit, surety bonds and other
similar instruments, (D) all obligations evidenced by notes, bonds, debentures
or similar instruments, including obligations so evidenced incurred in
connection with the acquisition of property, assets or businesses, (E) all
indebtedness created or arising under any conditional sale or other title
retention agreement, or incurred as financing, in either case with respect to
any property or assets acquired with the proceeds of such

3

--------------------------------------------------------------------------------

indebtedness (even though the rights and remedies of the seller or bank under
such agreement in the event of default are limited to repossession or sale of
such property), (F) all monetary obligations under any leasing or similar
arrangement which, in connection with generally accepted accounting principles,
consistently applied for the periods covered thereby, is classified as a capital
lease, (G) all indebtedness referred to in clauses (A) through (F) above secured
by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any mortgage, lien, pledge, charge,
security interest or other encumbrance upon or in any property or assets
(including accounts and contract rights) owned by any Person, even though the
Person which owns such assets or property has not assumed or become liable for
the payment of such indebtedness, and (H) all Contingent Obligations in respect
of indebtedness or obligations of others of the kinds referred to in clauses (A)
through (G) above; and (y) "Contingent Obligation" means, as to any Person, any
direct or indirect liability, contingent or otherwise, of that Person with
respect to any indebtedness, lease, dividend or other obligation of another
Person if the primary purpose or intent of the Person incurring such liability,
or the primary effect thereof, is to provide assurance to the obligee of such
liability that such liability will be paid or discharged, or that any agreements
relating thereto will be complied with, or that the holders of such liability
will be protected (in whole or in part) against loss with respect thereto.

           “Inactive Subsidiaries” shall mean ICP Asia Ltd., a Hong Kong
corporation, and ICP Global Tech PTY Ltd., an Australian corporation.

            “Intellectual Property” shall have the meaning set forth in Section
3(j) below.

           “Intellectual Property Security Agreement” shall have the meaning
ascribed to it in Recital “E” above.

            “Intellectual Property Rights” shall have the meaning set forth in
Section 3(j) below.

            “Legend Removal Date” shall have the meaning set forth in Section
6(a).

            “Lien” shall have the meaning set forth in Section 5 below.

           “Limited Standstill Agreements” shall have the meaning set forth in
Section 4(n) below.

           "Market Price," for any security as of any date, shall have the
meaning ascribed to it in the applicable security.

            “Material Adverse Effect” shall have the meaning set forth in
Section 3(a) below.

            “Officer’s Certificate” shall have the meaning set forth in Section
8(c) below.

           “Ongoing Share Reservation Requirement” shall have the meaning set
forth in Section 4(e) below.

4

--------------------------------------------------------------------------------

            “Options” shall have the meaning ascribed to it in the Debenture.

            “Patents” shall have the meaning set forth in Section 3(j) below.

            “Payment Shares” shall mean (i) Default Shares (as defined in the
Debenture), (ii) Interest Payment Shares (as defined in the Debenture), (iii)
Monthly Redemption Shares and (iv) shares issuable upon conversion of Liquidated
Damages (as defined in the Debenture) and other Required Cash Payments (as each
is defined in the Debenture) into Common Stock of the Company. The Payment
Shares shall be treated as Common Stock issuable upon conversion of the
Debentures for all purposes hereof and thereof and shall be subject to all of
the limitations and afforded all of the rights of the other shares of Common
Stock issuable hereunder or thereunder, including without limitation, the right
to be included in the Registration Statement (as defined in the Registration
Rights Agreement) filed pursuant to the Registration Rights Agreement.

           “Permitted Liens” shall mean: (i) Liens on equipment purchased in the
ordinary course of business, consistent with prior practice (ii) Liens
subordinate to those created by this Agreement as long as the lienholder enters
into a subordination agreement acceptable to the Buyers in their reasonable
discretion, (iii) landlords', carriers', warehousemen's, mechanics' and other
similar Liens arising by operation of law in the ordinary course of the
Company's business; provided, however, that all such Liens shall be discharged
or bonded off within sixty (60) days from the filing thereof; and (iv) Liens for
taxes (excluding any Lien imposed pursuant to any provision of ERISA) not yet
due or which are being contested in good faith by appropriate proceedings and
the Company maintains appropriate reserves in respect thereto provided that in
Buyer's judgment such Lien does not adversely affect Buyer's rights or the
priority of Buyer's Lien in the Collateral.

           “Person” shall mean an individual, a limited liability company, a
partnership, a joint venture, an exempted company, a corporation, a trust, an
unincorporated organization and a government or any department or agency
thereof.

            “Principal Market” shall have the meaning set forth in Section 4(g)
below.

            “Purchase Price” shall have the meaning set forth in Section
1(b)(ii) below.

           “Registration Rights Agreement” shall have the meaning set forth in
Recital “D” above.

           “Registration Statement” shall have the meaning set forth in the
Registration Rights Agreement.

            “Required Holders” shall have the meaning ascribed to it in the
Debenture.

            “Security Agreement” shall have the meaning ascribed to it in
Recital “E” above.

            “SEC Documents” shall have the meaning set forth in Section 3(g)
below.

5

--------------------------------------------------------------------------------

            “Securities” shall have the meaning set forth in Section 2(a) below.

           “Security Documents” shall mean the Security Agreement, the form of
Subsidiary Guarantee, the Intellectual Property Security Agreement and any other
documents and filing required thereunder in order to grant the Buyers a first
priority security interest in the assets of the Company and the Subsidiaries as
provided in the Security Agreement, including but not limited to all UCC-1
filing receipts and documentation evidencing filing of liens with the United
States Patent and Trademark Office.

            “Series A Warrants” shall have the meaning set forth in Section 1(c)
below.

            “Series A Warrant Amount” shall have the meaning set forth in
Section 1(c) below.

            “Series B Warrants” shall have the meaning set forth in Section 1(d)
below.

            “Series B Warrant Amount” shall have the meaning set forth in
Section 1(d) below.

            “Series C Warrants” shall have the meaning set forth in Section 1(d)
below.

            “Subscription Amount” shall have the meaning set forth in Section 10
below.

            “Subsidiaries” shall have the meaning set forth in Section 3(a)
below.

           "Trading Day" shall mean any day on which the Common Sock is traded
for any period on the Principal Market, or on the principal securities exchange
or other securities market on which the Common Stock is then being traded.

           “Trading Market” means the Eligible Market on which the Common Stock
is listed or quoted for trading on the date in question.

           “Transaction Documents” shall mean this Securities Purchase
Agreement, the Debenture, the Registration Rights Agreement, the Security
Documents, the Warrants, and any other agreements delivered together with this
Agreement or in connection herewith.

           “Underlying Shares” means the shares of Common Stock issued and
issuable upon conversion or redemption of the Debentures or as Payment Shares,
issued and issuable upon exercise of the Warrants and issued and issuable in
lieu of the cash payment of interest on the Debentures in accordance with their
terms.

            “Variable Equity Securities” shall have the meaning set forth in
Section 4(d)(ii) below.

           “VWAP” means, for any date, the price determined by the first of the
following clauses that applies: (a) if the Common Stock is then listed or quoted
on a Trading Market, the daily volume weighted average price of the Common Stock
for such date (or the nearest preceding date) on the Trading Market on which the
Common Stock is then listed or quoted as reported by

6

--------------------------------------------------------------------------------

Bloomberg L.P. (based on a Trading Day from 9:30 a.m. (New York City time) to
4:02 p.m. (New York City time); (b) if the Common Stock is not then listed or
quoted for trading on a Trading Market and if prices for the Common Stock are
then reported in the “Pink Sheets” published by Pink Sheets, LLC (or a similar
organization or agency succeeding to its functions of reporting prices), the
most recent bid price per share of the Common Stock so reported; or (c) in all
other cases, the fair market value of a share of Common Stock as determined by
an independent appraiser selected in good faith by the Buyers of a majority in
interest of the Securities then outstanding and reasonably acceptable to the
Company.

            “Warrants” shall mean all Series A Warrants, Series B Warrants, the
Series C Warrants.

            “Warrant Amount” shall mean the Series A Warrant Amount or Series B
Warrant Amount, as applicable.

            “Warrant Shares” shall have the meaning set forth in Section 2(a)
below.

                       (b) Closing of Purchase of Debentures and Warrants;
Escrow. Subject to the satisfaction or waiver of the terms and conditions of
this Agreement, on the Closing Date (as defined below), the Company shall issue
and sell to each Buyer and each Buyer, severally and not jointly, agrees to
purchase from the Company a Debenture in the principal amount equal to the
Subscription Amount (as defined in Section 10), divided by -90, to account for
the Original Issue Discount (as defined below) and an accompanying number of
Series A Warrants, Series B Warrants and Series C Warrants (as each is defined
below) to purchase a number of shares of Common Stock equal to the applicable
Warrant Amount (as defined below).

                                    (i) Form of Debenture. The Debenture shall
be in the form annexed hereto as Exhibit A.

                                   (ii) Form of Payment. The purchase price for
each Debenture and the Warrants to be purchased by each Buyer at the Closing
(the "Purchase Price") shall be $ 0.90 for each $1.00 of principal amount of
Debentures and related Warrants to be purchased by such Buyer at the Closing,
representing a ten percent (10%) original issue discount (the “Original Issue
Discount”), and such amount shall be the amount set forth opposite such Buyer's
name in column (5) of the Schedule of Buyers annexed hereto. On or before the
Closing Date (as defined below), (i) each Buyer shall pay the Purchase Price for
the Debentures and the Warrants to be issued and sold to it at the Closing (as
defined below) by wire transfer of immediately available funds to the Company,
in accordance with the Company's written wiring instructions, against delivery
of a duly executed Debenture having an aggregate initial principal amount (the
“Original Principal Amount”) equal to the Purchase Price divided by 0.90 (to
account for the Original Issue Discount) and the number of Warrants equal to the
applicable Warrant Amount, and (ii) the Company shall deliver such Debentures
and Warrants duly executed on behalf of the Company, to such Buyer, against
delivery of such Purchase Price. Notwithstanding the receipt by the Escrow Agent
of funds representing a Buyer’s Purchase Price prior to June 13, 2008, the
consideration for each Buyer’s Debenture and Warrants shall be deemed to have
been delivered on June 13, 2008 for purposes of the Rule 144 holding period.

7

--------------------------------------------------------------------------------

                                    (iii) Closing Date. Subject to the
satisfaction or waiver of the terms and conditions of this Agreement, the
"Closing" with respect to a Buyer shall occur when subscriber funds representing
the aggregate Purchase Price of the Debenture being purchased by such Buyer are
transmitted by wire transfer of immediately available funds by each Buyer to the
Company, assuming that the Transaction Documents are signed by both parties
prior to or within three (3) Business Days following such transmission. The date
of the Closing shall be referred to herein as the “Closing Date.” Unless
otherwise mutually agreed by the parties, the last Closing hereunder shall occur
not later than June 16, 2008. The Closing contemplated by this Agreement shall
occur on the applicable Closing Date at the offices of the Company, or at such
other location as may be agreed to by the parties.

                                    (iv) Closing Deliveries. Closing deliveries
required hereunder shall be made to the Escrow Agent pursuant to Section 1(d)
below. On the Closing Date, the Company will deliver or cause to be delivered to
each Buyer (the “Company Documents”):

                                               (A) the items required to be
delivered to Buyer pursuant to Section 8, duly executed by the Company where so
required,

                                                (B) a certificate ("Closing
Certificate") signed by its chief executive officer or chief financial officer
(1) representing the truth and accuracy of all the representations and
warranties made by the Company contained in this Agreement, as of the applicable
Closing Date, as if such representations and warranties were made and given on
all such dates, (2) adopting the covenants and conditions set forth in this
Agreement in relation to the applicable Debenture and Warrants, and (3)
certifying that an Event of Default has not occurred,

                                               (C) a legal opinion of the
Company's counsel, dated as of the Closing Date, in form, scope and substance
reasonably satisfactory to the Buyer and in substantially the same form as
Exhibit F attached hereto in relation to the Company, the applicable Debenture,
the applicable Warrant and the Transaction Documents ("Closing Legal Opinion"),

                                               (D) a duly executed Debenture
with a principal amount equal to such Buyer’s Subscription Amount divided by
0.90 to account for the Original Issue Discount, registered in the name of such
Buyer,

                                               (E) a duly executed Series A
Warrant registered in the name of such Buyer to purchase up to a number of
shares of Common Stock equal to the Series A Warrant Amount (as defined in
Section 1(c)), and a duly executed Series B Warrant registered in the name of
such Buyer to purchase up to a number of shares of Common Stock equal to the
Series B Warrant Amount (as defined in Section 1(d), and a duly executed Series
C Warrant registered in the name of such Buyer to purchase up to a number of
shares of Common Stock equal to the Series C Warrant Amount (as defined in
Section 1(e)),

                                               (F) Limited Standstill
Agreements, duly executed by each of the Designated Insiders (as defined in
Section 4(n)),

8

--------------------------------------------------------------------------------

                                               (G) The Company shall have
delivered to such Buyer a true copy of certificate evidencing the formation and
good standing of the Company and each of its Subsidiaries in such entity's
jurisdiction of formation issued by the Secretary of State (or comparable
office) of such jurisdiction, as of a date within ten (10) days of the Closing
Date,

                                               (H) The Company shall have
delivered to such Buyer a true copy of one or more certificates evidencing the
Company's qualification as a foreign corporation and good standing issued by the
Secretary of State (or comparable office) of each jurisdiction in which the
Company conducts business and in which failure to so qualify would have a
Material Adverse Effect, as of a date within five (5) days of the Closing Date,
and

                                               (I) The Company shall have
delivered to such Buyer a certified copy of the Articles of Incorporation as
certified by the Secretary of the State of Nevada as of a date that is five (5)
days prior to the Closing Date.

            On the Closing Date, each Buyer shall deliver or cause to be
delivered to the Company the following (the “Buyer Documents”):

                                               (A) this Securities Purchase
Agreement and the Registration Rights Agreement duly executed by such Buyer,

                                               (B) such Buyer’s Subscription
Amount by wire transfer to the account as specified in writing by the Company
(subject to offsets for any expenses to which such Buyer is entitled).

                        (c)  Warrants.

                                    (i) Series A Warrants. Each Buyer’s
Debenture shall be accompanied by a warrant (“Series A Warrant”) to purchase a
number of shares equal to 100% of the Original Principal Amount of the Debenture
being purchased by such Buyer, divided by the Initial Conversion Price (as
defined in the Debenture) (the “Series A Warrant Amount”). The Series A Warrants
shall be in the form of the Warrant annexed hereto as Exhibit E-1, except that
the “Initial Exercise Price,” as defined therein, shall equal fifty cents
($0.50), subject to adjustment therein. The Series A Warrants shall contain
Exercise Price adjustment provisions that are consistent with the adjustment
provisions afforded to the Conversion Price of the Debenture in the Debenture
and shall have a six (6) year term.

                                   (ii) Series B Warrants. Each Buyer’s
Debenture shall be accompanied by a warrant (“Series B Warrant”) to purchase a
number of shares equal to 100% of the Original Principal Amount of the Debenture
being purchased by such Buyer, divided by the Initial Conversion Price (as
defined in the Debenture) (the “Series B Warrant Amount”). The Series B Warrants
shall be in the form of the Warrant annexed hereto as Exhibit E-2, except that
the “Initial Exercise Price,” as defined therein, shall equal one dollar
($1.00), subject to adjustment therein. The Series B Warrants shall contain
Exercise Price adjustment provisions that are

9

--------------------------------------------------------------------------------

consistent with the adjustment provisions afforded to the Conversion Price of
the Debenture in the Debenture and shall have a six (6) year term.

                                   (iii) Series C Warrants. Each Buyer’s
Debenture shall be accompanied by a warrant (“Series B Warrant”) to purchase a
number of shares equal to 100% of the Original Principal Amount of the Debenture
being purchased by such Buyer, divided by the Initial Conversion Price (as
defined in the Debenture) (the “Series C Warrant Amount”). The Series C Warrants
shall be in the form of the Warrant annexed hereto as Exhibit E-3, except that
the “Initial Exercise Price,” as defined therein, shall equal one dollar
($1.00), subject to adjustment therein. The Series C Warrants shall contain
Exercise Price adjustment provisions that are consistent with the adjustment
provisions afforded to the Conversion Price of the Debenture in the Debenture
and shall have a six (6) year term. The Series C Warrants shall not be
exercisable until after all of the Series B Warrants of the Holder have been
exercised in full.

                       (d) Escrow. In order to facilitate the Closing, the
Company and the Buyers have agreed to establish an Escrow Account with Company
Counsel, into which each Buyer participating in the Closing shall deposit its
Subscription Amount, by way of check or wire transfer of immediately available
funds to the Escrow Account specified in the Escrow Agreement. For purposes of
Closing, the Subscription Amount and Investor Documents deposited into the
Escrow Account by the Buyers on account of the Company are deemed to have been
delivered to the Company and the Company Documents deposited into the Escrow
Account by the Company on account of the Buyers are deemed to have been
delivered to the Buyers. All funds and documents delivered into the Escrow
Account will be held and disbursed in accordance with the terms and provisions
of the Escrow Agreement.

           2.       BUYER’S REPRESENTATIONS AND WARRANTIES. Each Buyer
represents and warrants to the Company solely as to such Buyer that:

                       (a) Investment Purpose. As of the date hereof, the Buyer
is purchasing the Debenture and the shares of Common Stock issuable upon
conversion of the Debenture or otherwise pursuant to the Debenture and the other
Transaction Documents (including, without limitation, the Payment Shares) (such
shares of Common Stock being collectively referred to herein as the “Conversion
Shares") and the Warrants and the shares of Common Stock issuable upon exercise
thereof (the "Warrant Shares" and, collectively with the Debenture, Warrants and
Conversion Shares, the "Securities") for its own account and not with a present
view towards the public sale or distribution thereof, except pursuant to sales
registered or exempted from registration under the 1933 Act; PROVIDED, HOWEVER,
that by making the representations herein, the Buyer does not agree to hold any
of the Securities for any minimum or other specific term and reserves the right
to dispose of the Securities at any time in accordance with or pursuant to a
registration statement or an exemption under the 1933 Act and applicable state
securities laws.

                       (b) Accredited Investor Status. The Buyer is an
"accredited investor" as that term is defined in Rule 501(a) of Regulation D
promulgated under the 1933 Act (an "Accredited Investor").

10

--------------------------------------------------------------------------------

                       (c) Reliance On Exemptions. The Buyer understands that
the Securities are being offered and sold to it in reliance upon specific
exemptions from the registration requirements of United States federal and state
securities laws and that the Company is relying upon the truth and accuracy of,
and the Buyer's compliance with, the representations, warranties, agreements,
acknowledgments and understandings of the Buyer set forth herein in order to
determine the availability of such exemptions and the eligibility of the Buyer
to acquire the Securities.

                       (d) Information. The Buyer and its advisors, if any, have
been furnished with all materials relating to the business, finances and
operations of the Company and materials relating to the offer and sale of the
Securities which have been requested by the Buyer or its advisors. The Buyer and
its advisors, if any, have been afforded the opportunity to ask questions of the
Company. Neither such inquiries nor any other due diligence investigation
conducted by Buyer or any of its advisors or representatives shall modify, amend
or affect Buyer's right to rely on the Company's representations and warranties
contained in Section 3 below. The Buyer understands that its investment in the
Securities involves a significant degree of risk.

                       (e) Transfer Or Re-Sale. The Buyer understands that (i)
except as provided in the Registration Rights Agreement, the sale or re-sale of
the Securities has not been and is not being registered under the 1933 Act or
any applicable state securities laws, and the Securities may not be transferred
or resold unless (a) the Securities are sold pursuant to an effective
registration statement under the 1933 Act, (b) the Buyer shall have delivered to
the Company an opinion of counsel (which opinion shall be in form, substance and
scope reasonably satisfactory to counsel to the Company) to the effect that the
Securities to be sold or transferred may be sold or transferred pursuant to an
exemption from such registration, (c) the Securities are sold or transferred to
an "affiliate" (as defined in Rule 144 promulgated under the 1933 Act (or a
successor rule) ("Rule 144") of the Buyer who agrees to sell or otherwise
transfer the Securities only in accordance with this Section 2(e) and who is an
Accredited Investor, or (d) the Securities are sold pursuant to Rule 144 or Rule
144; and (ii) any sale of such Securities made in reliance on Rule 144 or Rule
144 may be made only in accordance with the terms of said Rule. Notwithstanding
the foregoing or anything else contained herein to the contrary, the Securities
may be pledged as collateral in connection with a bona fide margin account or
other lending arrangement.

                       (f) Organization; Authorization; Enforcement. Buyer is a
duly organized, validly existing and in good standing under the laws of the
jurisdiction in which it is organized. Buyer has all requisite power and
authority to enter into and perform this Agreement and the other Transaction
Documents to which Buyer is a signatory and to consummate the transactions
contemplated hereby and thereby in accordance with the terms hereof and thereof.
The execution and delivery of this Agreement and the other Transaction Documents
to which Buyer is a signatory have been duly and validly authorized and no
further consent or authorization of Buyer, its manager or members is required.
This Agreement has been duly executed and delivered on behalf of the Buyer, and
this Agreement constitutes, and upon execution and delivery by the Buyer of the
other Transaction Documents to which Buyer is a signatory, such agreements will
constitute, legal, valid and binding agreements of the Buyer enforceable in
accordance with their terms except (i) as limited by general equitable
principles and applicable

11

--------------------------------------------------------------------------------

bankruptcy, insolvency, reorganization, moratorium and other laws of general
application affecting enforcement of creditors’ rights generally, (ii) as
limited by laws relating to the availability of specific performance, injunctive
relief or other equitable remedies and (iii) insofar as indemnification and
contribution provisions may be limited by applicable law.

                        (g) Residency. The Buyer’s residency is as indicated on
its signature page hereto.

                       (h) Knowledge And Experience. Buyer has such knowledge
and experience in financial and business matters that it is capable of
evaluating the merits and risks of the investment in the Securities.

                       (i) Short Sales Prior To The Date Hereof. Buyer and its
Affiliates have not from the time that such Buyer first received a term sheet
(written or oral) from the Company or any other person setting forth the
material terms of the transactions contemplated hereunder until the date hereof
entered into or effected, or attempted to induce any third party to enter into
or effect, any short sales of the Common Stock, or any hedging transaction which
establishes a net short position with respect to the Common Stock.

                        (j) Independent Investment Decision. Such Buyer has
independently evaluated the merits of its decision to purchase the Securities
pursuant to the Transaction Documents, and such Buyer confirms that it has not
relied on the advice of any other Buyer's business and/or legal counsel in
making such decision.

           3.       REPRESENTATIONS AND WARRANTIES OF THE COMPANY. The Company
represents and warrants to each Buyer that, except as set forth on the Company’s
disclosure schedules referred to herein and attached hereto or any update
thereto prior to the Closing Date (collectively, the “Disclosure Schedules”):

                       (a) Organization And Qualification. The Company and each
of its Active Subsidiaries (as defined below), if any, is a corporation duly
organized, validly existing and in good standing under the laws of the
jurisdiction in which it is incorporated, with full power and authority
(corporate and other) to own, lease, use and operate its properties and to carry
on its business as and where now owned, leased, used, operated and conducted.
Schedule 3(a) sets forth a list of all of the Subsidiaries of the Company, their
principal corporate address, and the jurisdiction in which each is incorporated.
The Company and each of its Active Subsidiaries is duly qualified as a foreign
corporation to do business and is in good standing in every jurisdiction in
which its ownership or use of property or the nature of the business conducted
by it makes such qualification necessary except where the failure to be so
qualified or in good standing would not have a Material Adverse Effect.
"Material Adverse Effect" means any material adverse effect on (i) the
Securities, (ii) the business, operations, assets, financial condition or
prospects of the Company and its Active Subsidiaries, if any, taken as a whole,
(iii) on the transactions contemplated hereby or by the agreements or
instruments to be entered into in connection herewith or (iv) the authority or
the ability of the Company to perform its obligations under this Agreement, the
Registration Rights Agreement, the Debenture or the Warrants. "Subsidiaries"
means any corporation or other organization, whether incorporated or

12

--------------------------------------------------------------------------------

unincorporated, in which the Company owns, directly or indirectly, any equity or
other ownership interest. Neither of the Inactive Subsidiaries currently has any
assets.

                       (b) Authorization; Enforcement. (i) The Company has all
requisite corporate power and authority to enter into and perform this
Agreement, the Security Documents, the Registration Rights Agreement, the
Debenture and the Warrants and to consummate the transactions contemplated
hereby and thereby and to issue the Securities, in accordance with the terms
hereof and thereof, (ii) except as otherwise set forth in Schedule 3(b), the
execution and delivery of this Agreement, the Security Documents, the
Registration Rights Agreement, the Debenture and the Warrants by the Company and
the consummation by it of the transactions contemplated hereby and thereby
(including without limitation, the issuance of the Debenture and the Warrants
and the issuance and reservation for issuance of the Conversion Shares issuable
upon conversion of or otherwise pursuant to the Debenture and the Warrant Shares
issuable upon exercise of or otherwise pursuant to the Warrants) have been duly
authorized by the Company's Board of Directors and no further consent or
authorization of the Company, its Board of Directors, or its stockholders is
required, (iii) this Agreement has been duly executed and delivered by the
Company, and (iv) this Agreement constitutes, and upon execution and delivery by
the Company of the Security Documents, the Registration Rights Agreement, the
Debenture and the Warrants, each of such agreements and instruments will
constitute, a legal, valid and binding obligation of the Company enforceable
against the Company in accordance with its terms, except (i) as limited by
general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.

                       (c) Capitalization. As of the date hereof, the authorized
capital stock of the Company is as set forth on Schedule 3(c-1). The authorized
capital stock of the Company consists of 100,000,000 shares of Common Stock, of
which approximately 34,140,195 shares are outstanding as of the date hereof and
100,000,000 shares of preferred stock, par value $0.00001 per share, of which
none are outstanding as of the date hereof. There are no outstanding securities
which are convertible into shares of Common Stock, whether such conversion is
currently exercisable or exercisable only upon some future date or the
occurrence of some event in the future, except as disclosed on Schedule 3(c-1).
If any such securities are listed on the Schedule 3(c-1), the number or amount
of each such outstanding convertible security and the conversion terms are set
forth in said Schedule 3(c-1). All of such outstanding shares of capital stock
set forth in Schedule 3(c-1) are, or upon issuance will be, duly authorized,
validly issued, fully paid and nonassessable.

           No shares of capital stock of the Company are subject to preemptive
rights or any other similar rights of the stockholders of the Company or any
liens or encumbrances imposed through the actions or failure to act of the
Company. Except as disclosed in Schedule 3(c-2), as of the effective date of
this Agreement, (i) there are no outstanding options, warrants, scrip, rights to
subscribe for, puts, calls, rights of first refusal, agreements, understandings,
claims or other commitments or rights of any character whatsoever relating to,
or securities or rights convertible into or exercisable or exchangeable for any
shares of capital stock of the Company or any of its

13

--------------------------------------------------------------------------------

Subsidiaries, or arrangements by which the Company or any of its Subsidiaries is
or may become bound to issue additional shares of capital stock of the Company
or any of its Subsidiaries, (ii) there are no agreements or arrangements under
which the Company or any of its Subsidiaries is obligated to register the sale
of any of its or their securities under the 1933 Act (except the Registration
Rights Agreement) and (iii) there are no anti-dilution or price adjustment
provisions contained in any security issued by the Company (or in any agreement
providing rights to security holders) that will be triggered by the issuance of
the Debenture, the Warrants, the Conversion Shares, the Payment Shares, or the
Warrant Shares. The Company has furnished to each Buyer true and correct copies
of the Company's and each Subsidiary’s Articles of Incorporation as in effect on
the date hereof ("Articles of Incorporation"), the Company's Bylaws, as in
effect on the date hereof (the "By-Laws"), and the terms of all securities
convertible into or exercisable for Common Stock of the Company and the material
rights of the holders thereof in respect thereto. In the event that the date of
execution of this Agreement is not the Closing Date, the Company shall provide
each Buyer with a written update of this representation signed by the Company's
President and Chief Executive or Chief Financial Officer on behalf of the
Company as of the Closing Date (“Closing Bring-Down Certificate”). No further
approval or authorization of any stockholder, the Board of Directors of the
Company or others is required for the issuance and sale of the Securities. There
are no stockholders agreements, voting agreements or other similar agreements
with respect to the Company’s capital stock to which the Company is a party or,
to the best knowledge of the Company, between or among any of the Company’s
stockholders.

                       (d) Issuance of Shares. Upon issuance upon conversion of
the Debenture and upon exercise of the Warrants in accordance with their
respective terms, and receipt of the exercise price therefor, the Conversion
Shares and Warrant Shares, along with any Payment Shares or any other shares
issued pursuant to the terms of the Transaction Documents, will be validly
issued, fully paid and non-assessable, and free from all taxes, liens, claims
and encumbrances and shall not be subject to preemptive rights or other similar
rights of stockholders of the Company and will not impose personal liability
upon the holder thereof, other than restrictions on transfer under the
Transaction Documents, applicable state and federal securities laws, or liens or
encumbrances created by or imposed by a Buyer.

                       (e) Acknowledgment of Dilution. The Company understands
and acknowledges the potentially dilutive effect to the Common Stock upon the
issuance of the Conversion Shares upon conversion of or otherwise pursuant to
the Debentures or upon issuance of the Warrant Shares upon exercise of or
otherwise pursuant to the Warrants. The Company further acknowledges that its
obligation to issue Conversion Shares upon conversion of or otherwise pursuant
to the Debentures, to issue Warrant Shares upon exercise of or otherwise
pursuant to the Warrants in accordance with this Agreement, and to otherwise
issue Payment Shares or other shares of Common Stock to the Buyer is absolute
and unconditional regardless of the dilutive effect that such issuance may have
on the ownership interests of other stockholders of the Company. Taking the
foregoing into account, the Company's Board of Directors has determined, in its
good faith business judgment, that the issuance of the Securities hereunder and
under the Debentures and the Warrants and the consummation of the transactions
contemplated hereby and thereby are in the best interest of the Company and its
stockholders.

14

--------------------------------------------------------------------------------

                       (f) No Conflicts. Except as otherwise set forth in
Schedule 3(f), the execution, delivery and performance of each of the
Transaction Documents by the Company and the consummation by the Company of the
transactions contemplated hereby and thereby (including, without limitation, the
issuance and reservation for issuance of the Conversion Shares and Warrant
Shares) will not (i) conflict with or result in a violation of any provision of
the Certificate of Incorporation or By-laws, (ii) trigger any resets of
conversion or exercise prices in other outstanding convertible securities,
warrants or options of the Company, (iii) trigger the issuance of securities by
the Company to any third party, (iv) violate or conflict with, or result in a
breach of any provision of, or constitute a default (or an event which with
notice or lapse of time or both would become a default) under, or give to others
any rights of termination, amendment, acceleration or cancellation of, any
agreement, indenture, or to the knowledge of the Company, patent, patent license
or instrument to which the Company or any of its Active Subsidiaries is a party,
or (v) result in a violation of any law, rule, regulation, order, judgment or
decree (including federal and state securities laws and regulations and
regulations of any self-regulatory organizations to which the Company or its
securities are subject) applicable to the Company or any of its Active
Subsidiaries or by which any property or asset of the Company or any of its
Active Subsidiaries is bound or affected (except, in the case of clauses (i),
(iv) and (v) above, for such conflicts, defaults, terminations, amendments,
accelerations, cancellations and violations as would not, individually or in the
aggregate, have a Material Adverse Effect). Neither the Company nor any of its
Active Subsidiaries is in violation of its Articles of Incorporation, By-laws or
other organizational documents and neither the Company nor any of its Active
Subsidiaries is in default (and no event has occurred which with notice or lapse
of time or both could put the Company or any of its Active Subsidiaries in
default) under, and neither the Company nor any of its Active Subsidiaries has
taken any action or failed to take any action that would give to others any
rights of termination, amendment, acceleration or cancellation of, any
agreement, indenture or instrument to which the Company or any of its Active
Subsidiaries is a party or by which any property or assets of the Company or any
of its Active Subsidiaries is bound or affected, except for possible defaults as
would not, individually or in the aggregate, have a Material Adverse Effect. The
businesses of the Company and its Active Subsidiaries, if any, are not being
conducted, and shall not be conducted so long as a Buyer owns any of the
Securities, in violation of any law, ordinance or regulation of any governmental
entity, the violation of which would have a Material Adverse Effect. Except as
disclosed in Schedule 3(f) or as specifically contemplated by this Agreement or
as required under the 1933 Act, the 1934 Act and any applicable state securities
laws, the Company is not required to obtain any consent, authorization or order
of, or make any filing or registration with, any court, governmental agency,
regulatory agency, self regulatory organization or stock market or any third
party in order for it to execute, deliver or perform any of its obligations
under this Agreement, the Registration Rights Agreement, the Debentures or the
Warrants in accordance with the terms hereof or thereof or to issue and sell the
Debentures and Warrants in accordance with the terms hereof and to issue the
Conversion Shares upon conversion of or otherwise pursuant to the Debentures and
the Warrant Shares upon exercise of or otherwise pursuant to the Warrants.
Except as disclosed in Schedule 3(f), all consents, authorizations, orders,
filings and registrations which the Company is required to obtain pursuant to
the preceding sentence have been obtained or effected on or prior to the date
hereof. The Company and its Active Subsidiaries are unaware of any facts or
circumstances which might give rise to any of the foregoing.

15

--------------------------------------------------------------------------------

                       (g) SEC Documents; Financial Statements. Since at least
the beginning of the most recent fiscal quarter that began more than two (2)
years prior to the Closing Date, the Company has timely filed all reports,
schedules, forms, statements and other documents required to be filed by it with
the SEC pursuant to the reporting requirements of the 1934 Act (all of the
foregoing filed prior to the date hereof and since at least the beginning of the
most recent fiscal quarter that began more than two (2) years prior to the
Closing Date, and all exhibits included therein and financial statements and
schedules thereto and documents (other than exhibits to such documents)
incorporated by reference therein, being hereinafter referred to herein as the
"SEC Documents"). For purposes of this Agreement, “Timely Filed” shall mean that
the applicable document was filed (i) by its original due date under the 1934
Act, or, if a request for an extension was timely filed, (ii) by such extended
due date. True and complete copies of the SEC Documents are available on the
SEC’s internet website (www.sec.gov), except for such exhibits and incorporated
documents. Upon the request of a Buyer, the Company will promptly provide copies
of the SEC Documents to such Buyer. As of their respective dates, the SEC
Documents complied in all material respects with the requirements of the 1934
Act and the rules and regulations of the SEC promulgated thereunder applicable
to the SEC Documents, and none of the SEC Documents, at the time they were filed
with the SEC, contained any untrue statement of a material fact or omitted to
state a material fact required to be stated therein or necessary in order to
make the statements therein, in light of the circumstances under which they were
made, not misleading. None of the statements made in any such SEC Documents is,
or has been, required to be amended or updated under applicable law (except for
such statements as have been amended or updated in subsequent filings prior to
the date hereof). As of their respective dates, the financial statements of the
Company (and the Buyers thereto) included in the SEC Documents complied as to
form in all material respects with applicable accounting requirements and the
published rules and regulations of the SEC with respect thereto. Such financial
statements have been prepared in accordance with United States generally
accepted accounting principles, consistently applied, during the periods
involved (except (i) as may be otherwise indicated in such financial statements
or the notes thereto, or (ii) in the case of unaudited interim statements, to
the extent they may not include footnotes or may be condensed or summary
statements) and fairly present in all material respects the consolidated
financial position of the Company and its consolidated Subsidiaries as of the
dates thereof and the consolidated results of their operations and cash flows
for the periods then ended (subject, in the case of unaudited statements, to
normal year-end audit adjustments). Except as set forth in the financial
statements of the Company included in the SEC Documents, the Company has no
liabilities, contingent or otherwise, other than (i) liabilities incurred in the
ordinary course of business, consistent with prior practice, subsequent to the
date of the Company’s most recent 10-QSB or 10-KSB and (ii) obligations under
contracts and commitments incurred in the ordinary course of business,
consistent with prior practice, and not required under generally accepted
accounting principles to be reflected in such financial statements, which,
individually or in the aggregate, are not material to the financial condition or
operating results of the Company.

                        (h) Absence of Certain Changes. Except for losses
incurred in the ordinary course of business, consistent with prior practice,
that have been publicly disclosed at least five (5) days prior to the date
hereof or as set forth on Schedule 3(h) hereof, since the date of the Company’s
most recent 10-Q or 10-K, there has been no material adverse change and no
material adverse development in the assets, liabilities, business, properties,
operations, financial condition, results

16

--------------------------------------------------------------------------------

of operations or prospects of the Company or any of its Subsidiaries. For
purposes of this Section 3(h), the terms "Material Adverse Change" and "Material
Adverse Development" shall exclude continuing losses that are consistent with
the Company's historical losses. Except as disclosed in Schedule 3(h), since the
date of the Company’s most recent audited financial statements contained in a
Form 10-KSB, neither the Company nor any of its Subsidiaries has

                                    (i) declared or paid any dividends on its
Common Stock;

                                   (ii) sold any assets, individually or in the
aggregate, in excess of $100,000 outside of the ordinary course of business,
consistent with prior practice;

                                   (iii) except as set forth in Schedule 3(h),
had capital expenditures, individually or in the aggregate, in excess of
$100,000;

                                   (iv) issued any stock, bonds or other
corporate securities or any rights, options or warrants with respect thereto;

                                   (v) borrowed any amount or incurred or become
subject to any liabilities (absolute or contingent) except current liabilities
incurred in the ordinary course of business, consistent with prior practice,
which are comparable in nature and amount to the current liabilities incurred in
the ordinary course of business, consistent with prior practice, during the
comparable portion of its prior fiscal year, as adjusted to reflect the current
nature and volume of the Company's or such subsidiary's business;

                                   (vi) discharged or satisfied any lien or
encumbrance or paid any obligation or liability (absolute or contingent), other
than current liabilities paid in the ordinary course of business, consistent
with prior practice;

                                   (vii) declared or made any payment or
distribution of cash or other property to stockholders with respect to its
stock, or purchased or redeemed, or made any agreements so to purchase or
redeem, any shares of its capital stock;

                                   (viii) sold, assigned or transferred any
other tangible assets, or canceled any debts or claims, in either case in excess
of $100,000, except in the ordinary course of business, consistent with prior
practice;

                                   (ix) sold, assigned or transferred any patent
rights, trademarks, trade names, copyrights, trade secrets or other intangible
assets or intellectual property rights, or disclosed any proprietary
confidential information to any person except to customers in the ordinary
course of business, consistent with prior practice, or to the Purchasers or
their representatives;

                                   (x) suffered any material losses or waived
any rights of material value, whether or not in the ordinary course of business,
or suffered the loss of any material amount of prospective business;

17

--------------------------------------------------------------------------------

                                   (xi) made any changes in employee
compensation except in the ordinary course of business and consistent with past
practices;

                                   (xii) made capital expenditures or
commitments therefor that aggregate in excess of $100,000;

                                    (xiii) [omitted];

                                    (xiv) made charitable contributions or
pledges in excess of $10,000;

                                   (xv) suffered any material damage,
destruction or casualty loss, whether or not covered by insurance;

                                   (xvi) experienced any material problems with
any employee or senior management in connection with the terms and conditions of
their employment;

                                   (xvii) effected any two or more events of the
foregoing kind which in the aggregate would be material to the Company or its
Subsidiaries; or

                                   (xviii) entered into an agreement, written or
otherwise, to take any of the foregoing actions.

                                   Except as set forth in Schedule 3(h), neither
the Company nor any of its Subsidiaries has taken any steps to seek protection
pursuant to any bankruptcy law nor does the Company have any knowledge or reason
to believe that its creditors intend to initiate involuntary bankruptcy
proceedings or any actual knowledge of any fact which would reasonably lead a
creditor to do so.

                       (i) Absence of Litigation. Except as disclosed in
Schedule 3(i-1), to the best knowledge of the Company or any of its
Subsidiaries, there is no action, suit, claim, proceeding, inquiry or
investigation before or by any court, public board, government agency,
self-regulatory organization or body pending or, to the best knowledge of the
Company or any of its Subsidiaries, threatened against or affecting the Company
or any of its Subsidiaries, or their officers or directors in their capacity as
such. Schedule 3(i-2) contains a complete list and summary description of any
known pending or threatened proceeding against or affecting the Company or any
of its Subsidiaries, without regard to whether it, if adversely decided, would
have a Material Adverse Effect. The Company and its Subsidiaries are unaware of
any facts or circumstances which might give rise to any of the foregoing, where
it, if adversely decided, would have a Material Adverse Effect.

                       (j) Patents, Copyrights, Etc. All of the Company’s
material patents, patent applications, Patents (as defined below), patent
rights, inventions, know-how, trade secrets, trademarks, trademark applications,
service marks, service names, trade names and copyrights ("Intellectual
Property") are set forth in Schedule 3(j-1) hereof. The Company and its
Subsidiaries own or possess adequate rights or licenses to use all of the
Intellectual property and the rights to receive proceeds from patent licensing
agreements, patent infringement litigation or

18

--------------------------------------------------------------------------------

other litigation related to such intellectual property (collectively, the
“Intellectual Property Rights”). Any Liens, encumbrances or licenses that have
been granted against the Intellectual Property are listed in Schedule 3(j-2).
Except as set forth in Schedule 3(J-2), to the best of the Company’s knowledge,
none of the Company's Intellectual Property Rights have expired or terminated,
or are expected to expire or terminate, within three years from the date of this
Agreement. Except as otherwise set forth on Schedule 3(j-2), the Company owns
all right and title to the Intellectual Property free and clear of any Liens or
encumbrances and has not granted any licenses or rights to use any of the
Patents to any third party. The Company and each of its Subsidiaries owns or
possesses the requisite licenses or rights to use all Intellectual Property
necessary to enable it to conduct its business as now operated, including but
not limited to the intellectual property set forth in Schedule 3(j-1) hereof
(and, except as otherwise set forth in Schedule 3(j-2) hereof, to the best of
the Company's knowledge, as presently contemplated to be operated in the
future), except for such licenses or rights the failure of which to own or
possess would not, individually or in the aggregate, have a Material Adverse
Effect; there is no claim or action by any person pertaining to, or proceeding
pending, or to the Company's knowledge threatened, which challenges the right of
the Company or of a Subsidiary with respect to any Intellectual Property
necessary to enable it to conduct its business as now operated (and, except as
otherwise set forth in Schedule 3(j-2) hereof, to the best of the Company's
knowledge, as presently contemplated to be operated in the future), except for
actions or claims which, if adversely decided, would not have a Material Adverse
Effect; to the best of the Company's knowledge, the Company's or its
Subsidiaries' current and intended products, services and processes do not
infringe on any Intellectual Property Rights or other rights held by any person,
and the Company is unaware of any facts or circumstances which might give rise
to any of the foregoing. The Company and each of its Subsidiaries have taken
reasonable security measures to protect the secrecy, confidentiality and value
of their Intellectual Property.

                       For purposes hereof, "Patents" means all domestic and
foreign letters patent, design patents, utility patents, industrial designs,
inventions, trade secrets, ideas, concepts, methods, techniques, processes,
proprietary information, technology, know-how, formulae, rights of publicity and
other general intangibles of like nature, now existing or hereafter acquired
(including, without limitation, all domestic and foreign letters patent, design
patents, utility patents, industrial designs, inventions, trade secrets, ideas,
concepts, methods, techniques, processes, proprietary information, technology,
know-how and formulae described in Schedule 3(j-1) hereof), all applications,
registrations and recordings thereof (including, without limitation,
applications, registrations and recordings in the United States Patent and
Trademark Office, or in any similar office or agency of the United States or any
other country or any political subdivision thereof), and all reissues,
divisions, continuations, continuations in part and extensions or renewals
thereof, in each case owned by the Company or an of its Subsidiaries.

                       (k) No Materially Adverse Contracts, Etc. Neither the
Company nor any of its Subsidiaries is subject to any charter, corporate or
other legal restriction, or any judgment, decree, order, rule or regulation
which to the knowledge of the Company, has or is reasonably likely in the future
to have a Material Adverse Effect. Neither the Company nor any of its
Subsidiaries is a party to any contract or agreement, or has knowledge of a
breach of any contract or agreement to which the Company or any of its
Subsidiaries is a party, either of which has or is reasonably likely to have a
Material Adverse Effect.

19

--------------------------------------------------------------------------------

                       (l) Tax Status. Except as set forth on Schedule 3(l), the
Company and each of its Subsidiaries has timely made or filed all federal, state
and foreign income and all other tax returns, reports and declarations required
by any jurisdiction to which it is subject (unless and only to the extent that
the Company and each of its Subsidiaries has set aside on its books provisions
reasonably adequate for the payment of all unpaid and unreported taxes) and has
paid all taxes and other governmental assessments and charges that are material
in amount, shown or determined to be due on such returns, reports and
declarations, except those being contested in good faith and has set aside on
its books provisions reasonably adequate for the payment of all taxes for
periods subsequent to the periods to which such returns, reports or declarations
apply. There are no unpaid taxes in any material amount claimed to be due by the
taxing authority of any jurisdiction, and the officers of the Company know of no
basis for any such claim. The Company has not executed a waiver with respect to
the statute of limitations relating to the assessment or collection of any
foreign, federal, state or local tax. Except as set forth on Schedule 3(l), none
of the Company's tax returns is presently being audited by any taxing authority.

                       (m) Transactions With And Obligations To Affiliates.
Other than the grant of stock options disclosed on Schedule 3(m), none of the
officers, directors, or employees of the Company is presently a party to any
transaction with the Company or any of its Subsidiaries (other than customary
employment contracts for ordinary course services as employees, officers and
directors), including any contract, agreement or other arrangement providing for
the furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any officer,
director or such employee or, to the best knowledge of the Company, any
corporation, partnership, trust or other entity in which any officer, director,
or any such employee has a substantial interest or is an officer, director,
trustee or partner. Schedule 3(m) sets forth any loans, payables, payments,
transactions, debt or equity securities, or similar agreements or obligations
between the Company and any officers, directors, management or affiliates of the
Company.

                       (n) Acknowledgment Regarding Buyer’s Purchase of
Securities. The Company acknowledges and agrees that each Buyer is acting solely
in the capacity of arm's length purchaser, and severally, and not jointly, with
respect to this Agreement and the transactions contemplated hereby. The Company
further acknowledges that each Buyer is not acting as a financial advisor or
fiduciary of the Company (or in any similar capacity) with respect to this
Agreement and the transactions contemplated hereby and that any statement made
by each Buyer or any of its respective representatives or agents in connection
with this Agreement and the transactions contemplated hereby is not advice or a
recommendation and is merely incidental to such Buyer’s purchase of the
Securities and has not been relied upon by the Company, its officers or
directors in any way. The Company further represents to each Buyer that the
Company's decision to enter into this Agreement has been based solely on the
independent evaluation of the Company and its representatives.

                       (o) No Integrated Offering. Neither the Company, nor any
of its Affiliates, nor any Person acting on its or their behalf, has directly or
indirectly made any offers or sales of any security or solicited any offers to
buy any security under circumstances that would require

20

--------------------------------------------------------------------------------

registration under the 1933 Act of the issuance of the Securities to any Buyer.
The issuance of the Securities to each Buyer will not be integrated with any
other issuance of the Company's securities (past, current or future) for
purposes of any stockholder approval provisions applicable to the Company or its
securities.

                       (p) No Brokers. The identity of any brokers, finders or
placement agents (each, a “Finder”) that are receiving compensation in respect
to this Offering, along with the amount of cash, warrants or other consideration
that compose any compensation to each such Finder, are disclosed in Schedule
3(p) hereto. Other than as set forth on Schedule 3(p), the Company has taken no
action which would give rise to any claim by any person for brokerage
commissions, finder's fees or similar payments relating to this Agreement or the
transactions contemplated hereby. The Company shall indemnify and hold harmless
each of Buyer, its employees, officers, directors, agents, and partners, and
their respective Affiliates, from and against all claims, losses, damages, costs
(including the costs of preparation and attorney's fees) and expenses suffered
in respect of any such claimed or existing fees.

                       (q) Conduct of Business; Regulatory Permits; Compliance.
The Company and each of its Subsidiaries is in possession of all franchises,
grants, authorizations, licenses, permits, easements, variances, exemptions,
consents, certificates, approvals and orders necessary to own, lease and operate
its properties and to carry on its business as it is now being conducted
(collectively, the "Company Permits"), except where the failure to so possess
any such Company Permits would not have a Material Adverse Effect, and there is
no action pending or, to the best knowledge of the Company, threatened regarding
suspension or cancellation of any of the Company Permits. Neither the Company
nor any of its Subsidiaries is in conflict with, or in default or violation of,
any of the Company Permits, except for any such conflicts, defaults or
violations which, individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect. Neither the Company nor any of its
Active Subsidiaries is in violation of any term of or in default under its
respective Certificates or Articles of Incorporation or its Bylaws or their
organizational charter or bylaws, respectively. Since the beginning of the most
recent fiscal quarter that began more than two (2) years prior to the Closing
Date, neither the Company nor any of its Subsidiaries has received any
notification with respect to possible conflicts, defaults or violations of
applicable laws, except for notices relating to possible conflicts, defaults or
violations, which conflicts, defaults or violations would not have a Material
Adverse Effect. Neither the Company nor any such Subsidiary has received any
notice of proceedings relating to the revocation or modification of any such
certificate, authorization or permit. To the best of the Company’s knowledge,
neither the Company nor any of its Subsidiaries is in violation of any judgment,
decree or order or any statute, ordinance, rule or regulation applicable to the
Company or its Subsidiaries, and neither the Company nor any of its Subsidiaries
will conduct its business in violation of any of the foregoing, except for
possible violations which could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. Without limiting the
generality of the foregoing, the Company is not in violation of any of the
rules, regulations or requirements of the Principal Market, except for possible
violations which could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect, and has no knowledge of any facts or
circumstances that would reasonably lead to delisting or suspension of the
Common Stock by its Principal Market in the foreseeable future.

21

--------------------------------------------------------------------------------

                       (r) Title To Property. The Company and its Subsidiaries
have good and marketable title in fee simple to all real property and good and
marketable title to all personal property owned by them which is material to the
business of the Company and its Subsidiaries, in each case free and clear of all
Liens, encumbrances and defects except such as are described in Schedule 3(r) or
such as would not have a Material Adverse Effect. Any real property and
facilities held under lease by the Company and its Subsidiaries are held by them
under valid, subsisting and enforceable leases with such exceptions as would not
have a Material Adverse Effect.

                       (s) Foreign Corrupt Practices. Neither the Company, nor
any of its Subsidiaries, nor, to the knowledge of the Company, any director,
officer, agent, employee or other person acting on behalf of the Company or any
Subsidiary has, in the course of his actions for, or on behalf of, the Company,
used any corporate funds for any unlawful contribution, gift, entertainment or
other unlawful expenses relating to political activity; made any direct or
indirect unlawful payment to any foreign or domestic government official or
employee from corporate funds; violated or is in violation of any provision of
the U.S. Foreign Corrupt Practices Act of 1977; or made any bribe, rebate,
payoff, influence payment, kickback or other unlawful payment to any foreign or
domestic government official or employee.

                       (t) Solvency. The Company and its Subsidiaries,
individually and on a consolidated basis, are not as of the date hereof, and
after giving effect to the transactions contemplated hereby to occur at the
Closing, will not be Insolvent (as defined below) and currently the Company has
no information that would lead it to reasonably conclude that the Company or any
subsidiary would not have the ability to, nor does it intend to take any action
that would impair its ability to, pay its debts from time to time incurred in
connection therewith as such debts mature. Except as disclosed in Schedule 3(t),
the Company did not receive a qualified opinion from its auditors with respect
to its most recent fiscal year end and does not anticipate or know of any basis
upon which its auditors might issue a qualified opinion in respect of its
current fiscal year. For purposes of this Section 3(t), “Insolvent” means (i)
the present fair saleable value of the Company’s assets is less than the amount
required to pay the Company’s total Indebtedness, (ii) the Company is unable to
pay its debts and liabilities, subordinated, contingent or otherwise, as such
debts and liabilities become absolute and matured, (iii) the Company intends to
incur or believes that it will incur debts that would be beyond its ability to
pay as such debts mature or (iv) the Company has unreasonably small capital with
which to conduct the business in which it is engaged as such business is now
conducted and is proposed to be conducted.

                       (u) No Investment Company. The Company is not, and upon
the issuance and sale of the Securities as contemplated by this Agreement will
not be, an "investment company" required to be registered under the Investment
Company Act of 1940 (an "Investment Company"). The Company is not controlled by
an Investment Company.

                       (v) No Undisclosed Liabilities. The Company has no
liabilities or obligations which are material, individually or in the aggregate,
other than those incurred in the ordinary course of the Company's businesses
which have been disclosed in the Company’s public filings and which,

22

--------------------------------------------------------------------------------

individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect other than as set forth in Schedule 3(v).

                       (w) No Disagreements With Accountants And Lawyers. There
are no disagreements of any kind presently existing, or reasonably anticipated
by the Company or any Subsidiary to arise, between the Company or any Subsidiary
and the accountants and lawyers formerly or presently employed by the Company or
any Subsidiary, including but not limited to disputes or conflicts over payment
owed to such accountants and lawyers.

                        (x) Company Acknowledgment. The Company hereby
acknowledges that each Buyer may elect to hold its Debenture and the Warrants
for various periods of time, as permitted by the terms of the Transaction
Documents and the Company further acknowledges that Buyer has made no
representations or warranties, either written or oral, as to how long the
Securities will be held by such Buyer or regarding Buyer’s trading history or
investment strategies other than as provided in Section 2 of this Agreement.

                       (y) Disclosure. The Company confirms that neither it nor
any other Person acting on its behalf has provided any of the Buyers or their
agents or counsel with any information that constitutes material, nonpublic
information concerning the Company or its Subsidiaries other than the existence
of the transactions contemplated by this Agreement or the other Transaction
Documents. The Company understands and confirms that each of the Buyers will
rely on the foregoing representations in effecting transactions in securities of
the Company. All disclosure provided to the Buyers regarding the Company, its
business and the transactions contemplated hereby, including the Schedules to
this Agreement, furnished by or on behalf of the Company is true and correct in
all material respects and does not contain any untrue statement of a material
fact or omit to state any material fact necessary in order to make the
statements made therein, in the light of the circumstances under which they were
made, not misleading. Each press release issued by the Company or any of its
Subsidiaries during the twelve (12) months preceding the date of this Agreement
did not at the time of release contain any untrue statement of a material fact
or omit to state a material fact required to be stated therein or necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading. No event or circumstance has occurred or
information exists with respect to the Company or any of its Subsidiaries or its
or their business, properties, prospects, operations or financial conditions,
which, under applicable law, rule or regulation, requires public disclosure or
announcement by the Company but which has not been so publicly announced or
disclosed, or that would be required to be disclosed by the Company or any
Subsidiary under applicable securities laws on a registration statement on Form
SB-2 or any other appropriate form filed with the SEC relating to an issuance
and sale by the Company of its Common Stock, but which has not been so
disclosed, in each case other than the transactions contemplated by this
Agreement and by the other Transaction Documents.

                       (z) Absence of Certain Company Control Person Actions or
Events. To the Company’s knowledge, during the past five (5) years:

                                   (i) No petition under the federal bankruptcy
laws or any state insolvency law was filed by or against, and no receiver,
fiscal agent or similar officer was appointed by a court

23

--------------------------------------------------------------------------------

for the business or property of such Company Control Person (as defined below),
or any partnership in which he was a general partner at or within two years
before the time of such filing, or any corporation or business association of
which he was an executive officer at or within two years before the time of such
filing;

                                   (ii) No Company Control Person was convicted
in a criminal proceeding or is a named subject of a pending criminal proceeding
(excluding traffic violations and other minor offenses);

                                   (iii) No Company Control Person has, to the
Company’s knowledge, been the subject of any order, judgment or decree, that was
not subsequently reversed, suspended or vacated, of any court of competent
jurisdiction, permanently or temporarily enjoining him from, or otherwise
limiting, the following activities:

(A) acting, as an investment advisor, underwriter, broker or dealer in
securities, or as an affiliated person, director or employee of any investment
company, bank, savings and loan association or insurance company, as a futures
commission merchant, introducing broker, commodity trading advisor, commodity
pool operator, floor broker, any other Person regulated by the Commodity Futures
Trading Commission (“CFTC”) or engaging in or continuing any conduct or practice
in connection with such activity;

(B) engaging in any type of business practice; or

(C) engaging in any activity in connection with the purchase or sale of any
security or commodity or in connection with any violation of federal or state
securities laws or federal commodities laws;

                                   (iv) No Company Control Person has been the
subject of any order, judgment or decree, not subsequently reversed, suspended
or vacated, of any federal or state authority barring, suspending or otherwise
limiting for more than sixty (60) days the right of such Company Control Person
to engage in any activity described in paragraph (3) of this item, or to be
associated with Persons engaged in any such activity; or

                                   (v) No Company Control Person was found by a
court of competent jurisdiction in a civil action or by the CFTC or SEC to have
violated any federal or state securities law, and the judgment in such civil
action or finding by the CFTC or SEC has not been subsequently reversed,
suspended, or vacated.

           For purposes hereof, “Company Control Person” means each director,
executive officer, promoter, and such other Persons as may be deemed in control
of the Company pursuant to Rule 405 under the 1933 Act or Section 20 of the 1934
Act.

24

--------------------------------------------------------------------------------

                       (aa) DTC Status. The Company's transfer agent is a
participant in and the Common Stock is eligible for transfer pursuant to the
Depository Trust Company Automated Securities Transfer Program. The name,
address, telephone number, fax number, contact person and email address of the
Company transfer agent is set forth on Schedule 3(aa) hereto.

                       (bb) Sarbanes-Oxley; Internal Accounting Controls. Except
as disclosed in Schedule 3(bb), the Company is in material compliance with all
provisions of the Sarbanes-Oxley Act of 2002 which are applicable to it as of
the Closing Date.

                       (cc) Seniority. Except as set forth on Schedule 3(cc), as
of the Closing Date, no indebtedness or other equity of the Company is senior to
or pari passu with the Debentures in right of payment, whether with respect to
interest or upon liquidation or dissolution, or otherwise.

                       (dd) Registration Rights. Except as set forth on Schedule
3(dd) hereto, other than each of the Buyers, no Person has any right to cause
the Company to effect the registration under the 1933 Act of any securities of
the Company.

                       (ee) Off Balance Sheet Arrangements. There is no
transaction, arrangement, or other relationship between the Company and an
unconsolidated or other off balance sheet entity that is required to be
disclosed by the Company in its SEC Documents and is not so disclosed or that
otherwise would be reasonably likely to have a Material Adverse Effect.

                       (ff) Indebtedness and Other Contracts. Except as
disclosed in Schedule 3(ff), neither the Company nor any of its Subsidiaries (i)
has any outstanding indebtedness in excess of $100,000 (as defined below), (ii)
is a party to any contract, agreement or instrument, the violation of which, or
default under which, by the other party(ies) to such contract, agreement or
instrument would result in a Material Adverse Effect, (iii) is in violation of
any term of or in default under any contract, agreement or instrument relating
to any indebtedness which could result in Material Adverse Effect, or (iv) is a
party to any contract, agreement or instrument relating to any Indebtedness, the
performance of which to the knowledge of the Company, has or is expected to have
a Material Adverse Effect. Schedule 3(ff) provides a detailed description of the
material terms of any such outstanding Indebtedness.

                       (gg) Conduct of Business. Neither the Company nor any of
its Active Subsidiaries is in violation of any term of or in default under its
Articles of Incorporation, Bylaws or their organizational charter or bylaws,
respectively. Except as disclosed in Schedule 3(gg), neither the Company nor any
of its Subsidiaries is in violation of any judgment, decree or order to its
knowledge, any statute, ordinance, rule or regulation applicable to the Company
or its Subsidiaries, and neither the Company nor any of its Subsidiaries will
conduct its business in violation of any of the foregoing, except for possible
violations which would not, individually or in the aggregate, have a Material
Adverse Effect. Without limiting the generality of the foregoing, the Company is
not in violation of any of the rules, regulations or requirements of the
Principal Market other than violations which could not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect and has no
knowledge of any facts or circumstances which would reasonably lead to delisting
or suspension of the Common Stock by

25

--------------------------------------------------------------------------------

the Principal Market in the foreseeable future. Except as disclosed on Schedule
3(gg) since at least January 1, 2007 , (i) the Common Stock has been designated
for quotation on the Principal Market, (ii) trading in the Common Stock has not
been suspended by the SEC or the Principal Market and (iii) the Company has
received no communication, written or oral, from the SEC or the Principal Market
regarding the suspension or delisting of the Common Stock from the Principal
Market, and the Company has not received any letters of inquiry from the SEC
Division of Enforcement or state securities regulators in the past 24 months
related to any potential or alleged violation of state or federal securities
laws. The Company and its Subsidiaries possess all certificates, authorizations
and permits issued by the appropriate regulatory authorities necessary to
conduct their respective businesses, except where the failure to possess such
certificates, authorizations or permits would not have, individually or in the
aggregate, a Material Adverse Effect, and neither the Company nor any such
Subsidiary has received any notice of proceedings relating to the revocation or
modification of any such certificate, authorization or permit.

                        (hh) Obligations to Issue Additional Securities. Except
as set forth in Schedule 3(hh), there are no outstanding debt or equity
securities, warrants or options, or Common Stock Equivalents, and all
contractual agreements of the Company, in each case, that contain any provisions
(“Triggering Provisions”) that could require the adjustment to conversion or
exercise prices of existing securities, or the issuance of additional securities
triggered as a result of the issuance of securities by the Company or by the
passage of time on or after the date of this Securities Purchase Agreement.

                       (ii) Regulation M Compliance. The Company has not, and to
its knowledge no one acting on its behalf has, (i) taken, directly or
indirectly, any action designed to cause or to result in the stabilization or
manipulation of the price of any security of the Company to facilitate the sale
or resale of any of the Securities, (ii) sold, bid for, purchased, or paid any
compensation for soliciting purchases of, any of the securities of the Company
or (iii) paid or agreed to pay to any Person any compensation for soliciting
another to purchase any other securities of the Company, other than, in the case
of clauses (ii) and (iii), compensation paid to the Company’s placement agent in
connection with the placement of the Securities.

                       (jj) Revenues; Burn Rate. The Company’s consolidated
gross revenues for the month of February, 2008, the month of March, 2008 and the
month of April 2008, respectively, were in the amounts set forth on Schedule
3(jj) attached hereto. As will be reflected in the Company’s forthcoming 10-Q to
be filed for the fiscal quarter ended April 30, 2008, the Company represents
that its consolidated revenue (calculated in compliance with GAAP) and total
consolidated cash burn (defined as net earnings before income tax) for the three
(3) month period ended April 30, 2008 were $1,923,311 and $253,912,
respectively.

            4. COVENANTS. Notwithstanding anything to the contrary herein, with
respect to the covenants in this sections applicable to the Company: the
Company’s obligations to follow such covenants shall continue until such time as
less than 20% of the principal amount of Debenture issued in the Offering remain
outstanding; and, any or all of such covenants may be waived by the written
consent of the Required Holders (as defined in the Debenture).

26

--------------------------------------------------------------------------------

                       (a) Form D; Blue Sky Laws. The Company agrees to file a
Form D with respect to the Securities as required under Regulation D and to
provide a copy thereof to each Buyer promptly after such filing. The Company
shall, on or before the Closing Date, take such action as the Company shall
reasonably determine is necessary to qualify the Securities for sale to the
Buyer at the Closing pursuant to this Agreement under applicable securities or
"blue sky" laws of the states of the United States (or to obtain an exemption
from such qualification), and , to the extent any such actions are required to
be taken on or prior to the Closing Date, shall provide evidence of any such
action so taken to each Buyer on or prior to the Closing Date.

                       (b) Reporting Status. The Company's Common Stock is
registered under Section 12(b) or 12(g) of the 1934 Act. So long as any Buyer
beneficially owns any of the Securities, the Company shall timely file all SEC
Documents required to be filed with the SEC pursuant to the 1934 Act, and the
Company shall not terminate its status as an issuer required to file reports
under the 1934 Act even if the 1934 Act or the rules and regulations thereunder
would permit such termination.

                        (c) Use of Proceeds.

                                    (i) Upon Closing, the Company shall instruct
the Escrow Agent to pay the first $1,246,945 of the Offering Proceeds (the “RBC
Payoff Amount”) directly to Royal Bank of Canada (“RBC”) to redeem all of the
outstanding principal and accrued interest on the Credit Facility dated December
7, 2006 in the amount of $1,500,000 revolving demand, executed by the Company in
favor of RBC, provided that the Company shall instruct the Escrow Agent not to
release any funds to RBC until the Escrow Agent has received a duly executed
UCC-3 and lien release, whereby RBC releases any and all liens which it has on
any assets of the Company or its Subsidiaries (the “RBC Lien Release”).

                                    (ii) After the above payment is made to RBC
and the RBC Lien Release is obtained, the Company shall instruct the Escrow
Agent to pay to Burns & Levinson LLP, out of the Offering Proceeds, all of its
legal fees accrued through Closing, including all past due legal fees billed or
accrued and accrued fees to the date of Closing, which payments shall be in an
amount not to exceed $75,000. This amount is not, however, a cap on fees;
additional fees accrued in excess of the $75,000 shall be paid by the Company in
the ordinary course.

                                    (iii) To the extent that the outstanding
amount not yet paid of the Lead Investor’s fee is not withheld out of the
Purchase Price for its Debenture, the Company shall instruct the Escrow Agent to
pay the outstanding amount of the Lead Investor’s Fee to the Lead Investor at
Closing.

                                    (iv) Upon Closing, the Company shall
instruct the Escrow Agent to pay an amount to finders for the Offering in an
aggregate amount of eight percent (8%) of the aggregate Purchase Price of all
Debentures purchased in the Offering.

                                    (v) Upon Closing, the remainder of the
Offering proceeds after payment of items (i), (ii) and (iv) above (the “Net
Amount”) shall become the property of the Company, but shall remain in the
Escrow Account to be distributed to the Company in accordance with the

27

--------------------------------------------------------------------------------

terms thereof (such funds as distributed pursuant to the Escrow Agreement are
referred to as the “Disbursed Proceeds”).

                                    (vi) Within thirty (30) days of Closing, the
Company shall hire one or more firms (such number to be at the Company’s sole
discretion), each of which shall be reasonably acceptable to the Required
Holders, for carrying out investor relations/public relations services
(collectively, “IR Services”), and shall retain such at least one such firm for
so long as any Debentures or Warrants remain outstanding. The Company shall
spend at least $100,000 of the Disbursed Proceeds as payment to such firm(s) for
carrying out investor IR Services during each of the first two 12 month periods
after the Closing Date.

                                    (vi) The Company shall use the remainder of
the Disbursed Proceeds from the Offering for working capital and general
corporate purposes, provided that the Company shall not use any of such
proceeds: (i) to repay any of its corporate debt or other Indebtedness, (ii) to
redeem any Common Stock or Common Stock Equivalents, (iii) to settle any
outstanding litigation, or (iv) to repay any debt or obligation to any officer,
director or manager of the Company, including but not limited to the Company’s
president, chief executive officer, chief financial officer and chief operations
officer, and any of their affiliates or family members (collectively,
“Insiders”).

                       (d) Securities Issuance Restrictions; Capital Raising
Limitations; Right of Participation.

                                   (i) Lock-Up of Issuance of Securities. Except
for Exempt Issuances, or issuances of securities by the Company to the Buyers as
contemplated by the Transaction Documents, during the period from the date
hereof until the date that is ninety (90) days following the Effective Date (the
“Limitation Period”), neither the Company nor any Subsidiary shall issue shares
of Common Stock or Common Stock Equivalents (the “Equity Issuance Lock-Up”),
provided, however, the 90 day period set forth in this Section 4(d)(i) shall be
extended for the number of Trading Days during such period in which (i) trading
in the Common Stock is suspended by any Trading Market, or (ii) following the
Effective Date, the Registration Statement is not effective or the prospectus
included in the Registration Statement may not be used by the Buyers for the
resale of the Underlying Shares. The Equity Issuance Lock-Up shall not apply in
respect of an Exempt Issuance.

                                    (ii) Capital Raising Limitations. During the
period from the date hereof until the date that is two (2) years following the
Effective Date, so long as any Debenture or Warrant remains outstanding,
notwithstanding whether or not an issuance of securities is an Exempt Issuance,
the Company shall not issue or sell, or agree to issue or sell Variable Equity
Securities (as defined below)(the “Variable Equity Securities Lock-Up”), without
obtaining the prior written approval of each of the Buyers, with the exception
of any such agreements or transactions that (x) exist as of the date hereof and
(y) are not amended or modified after the date hereof. For purposes hereof, the
following shall be collectively referred to herein as, the “Variable Equity
Securities”: (A) any debt or equity securities which are convertible into,
exercisable or exchangeable for, or carry the right to receive additional shares
of Common Stock either (1) at any conversion, exercise or exchange rate or other
price that is based upon and/or

28

--------------------------------------------------------------------------------

varies with the trading prices of or quotations for Common Stock at any time
after the initial issuance of such debt or equity security, or (2) with a fixed
conversion, exercise or exchange price that is subject to being reset at some
future date at any time after the initial issuance of such debt or equity
security due to a change in the market price of the Company’s Common Stock since
date of initial issuance, or (B) any amortizing convertible security which
amortizes prior to its maturity date, where the Company is required to or has
the option to (or the investor in such transaction has the option to require the
Company to) make such amortization payments in shares of Common Stock (whether
or not such payments in stock are subject to certain equity conditions), or (C)
any transaction involving a written agreement between the Company and an
investor or underwriter whereby the Company has the right to “put” its
securities to the investor or underwriter over an agreed period of time and at
an agreed price or price formula (each, an “Equity Line” transaction) or (D) any
common stock that is accompanied by a number of warrants greater than the number
of warrants greater than the number of shares of common stock sold by the
Company in such transaction, or (E) any note, debenture or other debt obligation
that is accompanied by shares of Common Stock for which the additional
consideration paid per share of Common Stock is less than 90% of the Market
Price at the time of closing. For purposes of the above, the “Market Price” at
time of closing shall mean the Market Price, as defined in the Debentures.

                       It is expressly agreed and understood that the Variable
Equity Securities Lock-Up shall apply in respect of an Exempt Issuance and that
no issuance of Variable Equity Securities shall be an Exempt Issuance.

                                    (iii) Additional Debenture; Dilutive
Issuances.

                        For long as any Debentures remain outstanding, the
Company shall not, in any manner, enter into or affect any Dilutive Issuance (as
defined in the Debentures) if the effect of such Dilutive Issuance is to cause
the Company to be required to issue upon conversion of any Debenture without
breaching the Company's obligations under the rules or regulations of the
Principal Market or any applicable Eligible Market.

                                    (iv) Buyers’ Right of Participation in
Future Financings.

                                               (A) From the date hereof and
during the period that any amount of any Debenture is outstanding, upon any
financing by the Company or any of its subsidiaries (each, a “Subsequent
Financing”) of Common Stock or Common Stock Equivalents (as defined in Section
1(a)), excluding any securities issued pursuant to the Offering described in
this Agreement, each Buyer shall have the right to participate (the “Buyer’s
Right of Participation”) in up to the Buyer’s Participation Maximum (as defined
below) of the Subsequent Financing, provided that any securities issued to the
Buyer hereunder, and any securities issuable pursuant to the conversion or
exercise of such securities, shall be subject to the Beneficial Ownership
Limitation.

                                               (B) At least ten (10) days prior
to the closing of the Subsequent Financing, the Company shall deliver to each
Buyer a written notice of its intention to effect a Subsequent Financing (an
“Advance Notice of Financing”), which Advance Notice of

29

--------------------------------------------------------------------------------

Financing shall ask such Buyer if it wants to review the details of such
financing (such additional notice, a “Subsequent Financing Notice”). Upon the
request of a Buyer, and only upon a request by such Buyer, for a Subsequent
Financing Notice, the Company shall promptly, but no later than one (1) Trading
Day after such request, deliver a Subsequent Financing Notice to such Buyer. The
Subsequent Financing Notice shall describe in reasonable detail the proposed
terms of such Subsequent Financing, the amount of proceeds intended to be raised
thereunder, the Person with whom such Subsequent Financing is proposed to be
effected, and attached to which shall be a term sheet or similar document
relating thereto and complete, definitive legal documentation (“Legal
Documents”) for the proposed Subsequent Financing.

                                               (C) Any Buyer desiring to
participate in such Subsequent Financing must provide written notice
(“Participation Notice”) to the Company by not later than 5:30 p.m. (New York
City time) on the fifth (5th) Trading Day after such Buyer has received the
Advance Notice of Financing that the Buyer is willing to participate in the
Subsequent Financing, the amount of the Buyer’s participation, and that the
Buyer has such funds ready, willing, and available for investment on the terms
set forth in the Subsequent Financing Notice. If the Company receives no notice
from a Buyer as of such fifth (5th) Trading Day, such Buyer shall be deemed to
have notified the Company that it does not elect to participate. Buyer shall not
be obligated to participate in a Subsequent Offering after delivering a
Participation Notice to the Company until after the Buyer has reviewed and
agreed to the final Legal Documents for such offering.

                                               (D) If by 5:30 p.m. (New York
City time) on the fifth (5th) Trading Day after all of the requesting Buyers
have received the Advance Notice of Financing, notifications by the Buyers of
their willingness to participate in the Subsequent Financing (or to cause their
designees to participate) is, in the aggregate, less than the total amount of
the Subsequent Financing, then the Company may effect the remaining portion of
such Subsequent Financing on the terms and to the Persons set forth in the
Subsequent Financing Notice.

                                               (E) If by 5:30 p.m. (New York
City time) on the fifth (5th) Trading Day after all of the Buyers have received
the Advance Notice of Financing, the Company receives responses to a Subsequent
Financing Notice from Buyers seeking to purchase more than the aggregate amount
of the Subsequent Financing, each such Buyer shall have the right to purchase up
to (the “Buyer’s Participation Maximum”) (a) their Pro Rata Portion (as defined
below) of the Subsequent Financing, plus (b) a pro rata amount (based upon the
relative amount of the participating Buyers’ respective Pro Rata Portions) of
the aggregate of the unused Pro Rata Portions of the other Buyers. For purposes
hereof, “Pro Rata Portion” shall mean the ratio of (x) the Subscription Amount
of Securities purchased on the Closing Date by a Buyer participating under this
Section 4(d)(iv) and (y) the sum of the aggregate Subscription Amounts of
Securities purchased on the Closing Date by all Buyers participating under this
Section 4(d)(iv).

                                               (F) For purposes of clarity, in
the event that there is any amount of a Subsequent Financing that is not
requested to be purchased by a Buyer, then any other Buyer shall have the right
to purchase such remaining amount of the Subsequent Financing.

30

--------------------------------------------------------------------------------

                                               (G) The Company must provide the
Buyers with a second Subsequent Financing Notice, and the Buyers will again have
the right of participation set forth above in this Section 4(d)(iv), if the
Subsequent Financing subject to the initial Subsequent Financing Notice is not
consummated for any reason on the terms set forth in such Subsequent Financing
Notice within thirty (30) Trading Days after the date of the initial Subsequent
Financing Notice.

                                               (H) The Company and the Buyers
agree that if any Buyer elects to participate in the Subsequent Financing, (x)
neither the agreement regarding the Subsequent Financing (the "Subsequent
Placement Agreement") with respect to such Subsequent Financing nor any other
transaction documents related thereto (collectively, the "Subsequent Placement
Documents") shall include any term or provisions whereby any Buyer shall be
required to agree to any restrictions in trading as to any securities of the
Company owned by such Buyer prior to such Subsequent Financing, and (y) the
Buyers shall be entitled to the same registration rights provided to other
investors in the Subsequent Placement.

                                   (v) Most Favored Nation (MFN) Securities
Exchange Provision. From the date hereof until the date when such Buyer holds
less than 20% in principal amount of Debentures originally purchased by such
Buyer hereunder, if the Company effects a Subsequent Financing, each Buyer may
elect, in its sole discretion, to exchange (an “MFN Exchange”) all or some of
the Debentures then held by such Buyer for any securities or units issued in a
Subsequent Financing on a $1.00 for $1.00 basis based on the outstanding
principal amount of such Debentures, along with any accrued but unpaid interest,
liquidated damages and other amounts owing thereon, and the effective price at
which such securities were sold in such Subsequent Financing; PROVIDED, HOWEVER,
that this Section 4(d)(v) shall not apply with respect to (a) an Exempt Issuance
or (b) a firm commitment underwritten public offering of Common Stock with a
reputable national underwriter. The Company shall provide each Buyer with notice
of any such Subsequent Financing in the manner set forth in Section 4(d)(iv).
Following such an exchange, the Holder shall retain all of its unconverted
Warrants and shall receive any warrants, options or other ancillary securities
that normally accompany the securities being purchased and sold in the
Subsequent Financing.

                                   (vi) Injunctive Relief. The remedies provided
in this Agreement shall be cumulative and in addition to all other remedies
available under this Agreement and any of the other Transaction Documents at law
or in equity (including a decree of specific performance and/or other injunctive
relief), and nothing herein shall limit the Holder's right to pursue actual and
consequential damages for any failure by the Company to comply with the terms of
this Agreement or any of the Transaction Documents. The Company acknowledges
that a breach by it of its obligations under this Agreement or the other
Transaction Documents, including but not limited to a breach of its obligations
under this Subsection 4(d) hereof, will cause irreparable harm to each Buyer, by
vitiating the intent and purpose of the transactions contemplated hereby.
Accordingly, the Company acknowledges that the remedy at law for a breach of its
obligations under this Agreement or the other Transaction Documents, including
but not limited to a breach of its obligations under this Subsection 4(d)
hereof, will be inadequate and agrees, in the event of a breach or threatened
breach by the Company of the provisions of this Agreement or the other
Transaction Documents, that each Buyer shall be entitled, in addition to all
other available

31

--------------------------------------------------------------------------------

remedies in law or in equity, to an injunction or injunctions to prevent or cure
any breaches of the provisions of this Agreement or the other Transaction
Documents, including but not limited to a breach of its obligations under this
Subsection 4(d) hereof, and to enforce specifically the terms and provisions of
this Agreement and the other Transaction Documents, including but not limited to
its obligations under this Subsection 4(d), without the necessity of showing
economic loss and without any bond or other security being required.
Specifically, the Buyer shall be entitled to injunctive relief to cause the
court to rescind any financing or financings or other transactions between the
Company and a third party that are in violation of this Subsection 4(d).

                        (e) Authorization And Reservation of Shares.

                                   (i) Authorization and Reservation
Requirements. The Company represents that it has at least 100,000,000 authorized
shares of Common Stock and covenants that it will initially reserve (the
“Initial Share Reservation”) from its authorized and unissued Common Stock a
number of shares of Common Stock equal to at least 150% of the Original
Principal Amount of the Debentures, divided by the Conversion Price in effect on
the date of the Initial Share Reservation, free from preemptive rights, to
provide for the issuance of Common Stock upon the conversion of the Debentures
and shall initially reserve an additional number of shares equal to 125% of the
Warrant Amount, free from preemptive rights, to provide for the issuance of
Common Stock upon the exercise of the Warrants (the “Initial Share Reservation
Requirement”). The Company further covenants that, beginning on the date hereof,
and continuing throughout the period that any Debentures or Warrants remain
outstanding, the Company shall at all times have authorized, and reserved
(together with the Initial Share Reservation Requirement, collectively referred
to as the “Ongoing Share Reservation Requirement”) for the purpose of issuance,
a sufficient number of shares of Common Stock to provide for the full conversion
or exercise of the outstanding portion of the Debentures and Warrants and
issuance of the Conversion Shares and Warrant Shares in connection therewith
(based on the Conversion Price (as defined in the Debentures) in effect from
time to time and the Exercise Price of the Warrants (as defined in the Warrants)
in effect from time to time). The Company shall not reduce the number of shares
of Common Stock reserved for issuance upon conversion of or otherwise pursuant
to the Debentures and exercise of or otherwise pursuant to the Warrants without
the consent of the Buyers. The Company shall at all times maintain the number of
shares of Common Stock so reserved for issuance at no less than 150% of the
number that is then actually issuable upon full conversion of the Debentures
(based on the Conversion Price (as defined in the Debentures) in effect from
time to time) and 125% of the number that is then actually issuable upon full
exercise of the Warrants (based on the Exercise Price of the Warrants in effect
from time to time)(without regard to any limitations on the number of shares
issuable upon the Conversion of the Debentures or the Exercise of the Warrants).

                                   (ii) Stockholder Approval. If at any time the
number of shares of Common Stock authorized and reserved for issuance is below
100% of the number of Conversion Shares issued and issuable upon conversion of
or otherwise pursuant to the Debentures (based on the Conversion Price (as
defined in the Debentures) in effect from time to time) and Warrant Shares
issued or issuable upon exercise of or otherwise pursuant to the Warrants (based
on the Exercise Price of the Warrants in effect from time to time), together
with the Payment Shares and any other shares of Common Stock issued or issuable
pursuant to the

32

--------------------------------------------------------------------------------

terms of the Transaction Documents, the Company will promptly take all corporate
action necessary to authorize and reserve a sufficient number of shares,
including, without limitation, calling a special meeting of stockholders to
authorize additional shares to meet the Company's obligations under this Section
4(e), in the case of an insufficient number of authorized shares, and using its
best efforts to obtain stockholder approval of an increase in such authorized
number of shares.

                        (f) Acknowledgment Regarding Purchasers’ Trading
Activity. Notwithstanding anything in this Agreement or elsewhere herein to the
contrary, it is understood and acknowledged by the Company that (i) none of the
Purchasers has been asked to agree by the Company, nor has any Purchaser agreed,
to desist from purchasing or selling, long and/or short, securities of the
Company, or “derivative” securities based on securities issued by the Company or
to hold the Securities for any specified term, (ii) past or future open market
or other transactions by any Purchaser, specifically including, without
limitation, Short Sales or “derivative” transactions, before or after the
closing of this or future private placement transactions, may negatively impact
the market price of the Company’s publicly-traded securities, (iii) any
Purchaser, and counter-parties in “derivative” transactions to which any such
Purchaser is a party, directly or indirectly, may presently have a “short”
position in the Common Stock, and (iv) each Purchaser shall not be deemed to
have any affiliation with or control over any arm’s length counter-party in any
“derivative” transaction. The Company further understands and acknowledges that
(a) one or more Purchasers may engage in hedging activities at various times
during the period that the Securities are outstanding, including, without
limitation, during the periods that the value of the Underlying Shares
deliverable with respect to Securities are being determined and (b) such hedging
activities (if any) could reduce the value of the existing stockholders' equity
interests in the Company at and after the time that the hedging activities are
being conducted. The Company acknowledges that such aforementioned hedging
activities do not constitute a breach of any of the Transaction Documents.

                       (g) Listing. Subject to the terms of the Registration
Rights Agreement, the Company shall use its best efforts to promptly secure the
listing of the Conversion Shares and Warrant Shares upon each national
securities exchange or automated quotation system, if any, upon which shares of
Common Stock are then listed (subject to official notice of issuance) and, so
long as any Buyer owns any of the Securities, shall maintain, so long as any
other shares of Common Stock shall be so listed, such listing of all Conversion
Shares from time to time issuable upon conversion of or otherwise pursuant to
the Debentures and all Warrant Shares from time to time issuable upon exercise
of or otherwise pursuant to the Warrants. The Company will use its best efforts
to obtain and, so long as any Buyer owns any of the Securities, maintain the
listing and trading of its Common Stock on an Eligible Market (whichever
Eligible Market is at the time the principal trading exchange or market for the
Common Stock is referred to herein as the "Principal Market"), and will comply
in all respects with the Company's reporting, filing and other obligations under
the bylaws or rules of the Financial Industry Regulatory Authority (“FINRA”) and
such exchanges, as applicable. The Company shall promptly provide to Buyer
copies of any notices it receives from the Principal Market and any other
exchanges or quotation systems on which the Common Stock is then listed
regarding the continued eligibility of the Common Stock for listing on such
exchanges and quotation systems.

33

--------------------------------------------------------------------------------

                       (h) Corporate Existence. So long as a Buyer beneficially
owns any portion of the Debentures or Warrants, the Company shall maintain its
corporate existence in good standing and remain a “Reporting Issuer” (defined as
a Company which files periodic reports under the 1934 Act).

                       (i) No Integration. The Company shall not sell, offer for
sale or solicit offers to buy or otherwise negotiate in respect of any security
(as defined in Section 2 of the 1933 Act) that would be integrated with the
offer or sale of the Securities to the Buyers in a manner that would require the
registration under the 1933 Act of the sale of the Securities to the Buyers or
that would be integrated with the offer or sale of the Securities for purposes
of the rules and regulations of any Trading Market, except where such
integration (i) will not adversely affect the private offering exemption from
registration for this Offering or change the deemed date of Closing of this
Offering, (ii) will not cause the Rule 144 holding period for any of the
Securities issued or issuable to the Buyers to be delayed or extended, (iii)
will not limit or reduce the number of shares that can be registered for resale
in the Registration Statement under applicable securities laws, and (iv) will
not otherwise adversely affect the Buyers or the Securities issuable hereunder.

                        (j) Limitation on Sale or Disposition of Intellectual
Property. So long as any portion of the Debentures remain outstanding, so long
as the Company shall have any obligation under the Debentures or so long as any
of the Warrants remain outstanding, the Corporation shall not sell, convey,
dispose of, spin off or assign any or all of its Intellectual Property
(including but not limited to the Intellectual Property set forth in Schedules
3(j)(1) and (2) hereof), or any of the Intellectual Property Rights, in each
case without Buyer’s written consent, provided that the Company may, without the
Buyer’s written consent, enter into one or more licensing agreements with
respect to its Intellectual Property so long as such licensing agreements exceed
$5 million per calendar year and so long as such agreements are not with any
affiliate (as such term is defined in Rule 501(b) of Regulation D) of the
Company or with any relative of, or entity controlled by, or any entity 10% or
more of which is owned by, any officer, director, employee or former employee of
the Company, provided, further, that the Company shall not be subject to the
restrictions of this Section 4(j) if the cash consideration received by the
Company in exchange for such Intellectual Property Rights exceeds $50 million.

                       (k) Limitation On Rate of Issuance of Shares. The parties
agree that, if by virtue of this AGREEMENT, or by virtue of any other agreement
between the parties, Holder becomes entitled to receive from the Company a
number of shares of Common Stock of the Company (collectively, “Issuable
Securities”), such that the sum of (1) the number of shares of Common Stock of
the Company beneficially owned by Holder and any applicable affiliates (other
than shares of Common Stock which may be deemed beneficially owned through the
ownership of the unconverted portion of the Debenture, the unexercised Warrants
or the unexercised or unconverted portion of any other security of Holder
subject to a limitation on conversion or exercise analogous to the limitations
contained herein)(collectively, the “Beneficially Owned Shares”) and (2) the
number Issuable Securities described above, with respect to which the
determination of this proviso is being made, would result in beneficial
ownership by the Holder and its affiliates of more than 4.99% (the “Maximum
Percentage”) of the outstanding shares of Common Stock (the “Beneficial
Ownership Limitation”), then the

34

--------------------------------------------------------------------------------

Company, following the receipt of written instructions from the Holder as to the
number of shares of Common Stock that can be so issued, shall immediately
deliver to Holder the number of shares of Common Stock of the Company, that can
be issued without exceeding the Beneficial Ownership Limitation, and the Company
shall not issue shares of Common Stock to the Buyer in excess of the Beneficial
Ownership Limitation.

           For purposes of the proviso to the immediately preceding sentence,
(i) beneficial ownership shall be determined by the Holder in accordance with
Section 13(d) of the 1934 Act and Regulations 13D-G thereunder, except as
otherwise provided in clause (1) of such proviso to the immediately preceding
sentence, and PROVIDED THAT the Beneficial Ownership Limitation shall be
conclusively satisfied if the applicable notice from Holder includes a signed
representation by the Holder that the issuance of the shares in such notice will
not violate the Beneficial Ownership Limitation, and the Company shall not be
entitled to require additional documentation of such satisfaction.

           The parties agree that, in the event that the Company receives any
tender offer or any offer to enter into a merger with another entity whereby the
Company shall not be the surviving entity (an “Offer”), or in the event the
Company is issuing Default Shares (as defined in the Debenture) to the Buyer,
then “4.99%” shall be automatically revised immediately after such offer to read
“9.99%” each place it occurs in the first two paragraphs of this Section 4(n)
above. Notwithstanding the above, Holder shall retain the option to either
exercise or not exercise its option(s) to acquire Common Stock pursuant to the
terms hereof after an Offer. In addition, the Beneficial Ownership Limitation
provisions of this Section 4(k) may be waived by such Holder, at the election of
such Holder, upon not less than sixty-one (61) days’ prior notice to the
Company, to change the Beneficial Ownership Limitation to any other percentage
not less than 4.99% and not in excess of 9.99% of the number of shares of the
Common Stock outstanding immediately after giving effect to the issuance of
shares of Common Stock upon conversion of the Debenture held by the Holder or
upon exercise of a Warrant held by the Holder, as applicable, and the provisions
of this Section 4(k) shall continue to apply, provided that, if an Event of
Default occurs under the Debenture (or the Warrant, as applicable), thereafter
the Beneficial Ownership Limitation provisions of this section may be waived by
such Holder, at the election of such Holder, upon not less than sixty-one (61)
days’ prior notice to the Company, to change the Maximum Percentage to any other
percentage not less than 4.99% (and not limited to 9.99%) of the number of
shares of the Common Stock outstanding immediately after giving effect to the
issuance of shares of Common Stock upon conversion of this Debenture held by the
Holder and the provisions of this section shall continue to apply. The
limitations on conversion set forth in this subsection are referred to as the
“Beneficial Ownership Limitation.” Upon such a change by a Holder of the
Beneficial Ownership Limitation from such 4.99% Beneficial Ownership Limitation
to such 9.99% limitation, the Beneficial Ownership Limitation may not be further
waived by such Holder.

           The provisions of this paragraph shall be construed and implemented
in a manner otherwise than in strict conformity with the terms of this Section
4(k) to correct this paragraph (or any portion hereof) which may be defective or
inconsistent with the intended Beneficial Ownership Limitation herein contained
or to make changes or supplements necessary or desirable to properly give effect
to such limitation.

35

--------------------------------------------------------------------------------

           Maximum Exercise of Rights. In the event the Buyer notifies the
Company in writing that the exercise of the rights described herein or in the
Warrants, or the issuance of Payment Shares or other shares of Common Stock
issuable to the Holder under the terms of the Transaction Documents
(collectively, “Issuable Shares”) would result in the issuance of an amount of
Common Stock of the Company that would exceed the maximum amount that may be
issued to a Buyer calculated in the manner described in this Section 4(j) of
this Agreement, then the issuance of such additional shares of Common Stock of
the Company to such Buyer will be deferred in whole or in part until such time
as such Buyer is able to beneficially own such Common Stock without exceeding
the maximum amount set forth calculated in the manner described in herein. The
determination of when such Common Stock may be issued shall be made by each
Buyer as to only such Buyer.

                       (l) Equal Treatment of Buyers. The terms of Securities
issued to Buyers per the terms of this Agreement and the Transaction Documents
shall be identical in all material respects. In addition, neither the Company
nor any of its affiliates shall, directly or indirectly, pay or cause to be paid
any consideration (immediate or contingent), whether by way of interest, fee,
payment for the redemption, conversion of the Debentures or exercise of the
Warrants, or otherwise, to any Buyer or holder of Securities, for or as an
inducement to, or in connection with the solicitation of, any consent, waiver or
amendment. of any terms or provisions of the Transaction Documents, unless such
consideration is required to be paid to all Buyers or holders of Securities
bound by such consent, waiver or amendment. The Company shall not, directly or
indirectly, redeem any Securities unless such offer of redemption is made pro
rata to all Buyers or holders of Securities, as the case may be, on identical
terms. For clarification purposes, this provision constitutes a separate right
granted by the Company to each Buyer of Securities and negotiated separately by
each Buyer, is intended for the Company to treat the Buyers as a class, and
shall not in any way be construed as the Buyers acting in concert or as a group
with respect to the purchase, disposition or voting of Securities or otherwise.

                       (m) Legal And Due Diligence Fees. The Company shall pay
to BridgePointe Master Fund Ltd. (the “Lead Investor”) a non-accountable cash
fee of $40,000 ($20,000 of which has been paid and the other $20,000 of which
shall be paid at closing)(collectively, the “Lead Investor’s Fee”) as
reimbursement for legal services rendered by its attorneys in connection with
this Agreement and the purchase and sale of the Debentures and Warrants and as
reimbursement for due diligence expenses. The Lead Investor may withhold such
amount out of the Purchase Price for its Debenture.

                      (n) Limited Standstill. The Company will deliver to the
Buyers on or before the Closing Date and enforce the provisions of irrevocable
standstill agreements ("Limited Standstill Agreements") in the form annexed
hereto as Exhibit G with the Insiders and other shareholders that are identified
on Schedule 4(n) hereto (collectively, the “Designated Insiders”), subject to
the exemption listed on Schedule 4(n) for 500,000 shares of Common Stock held by
Sass Peress and 500,000 shares of Common Stock held by Joel Cohen.

                       (o) Non-Public Information. The Company covenants and
agrees that from and after the date hereof, neither it nor any other Person
acting on its behalf will knowingly provide

36

--------------------------------------------------------------------------------

any Buyer or its agents or counsel with any information that constitutes
material non-public information, unless prior thereto such Buyer shall have
executed a written agreement (a “Non-Public Information Agreement”) regarding
the confidentiality and use of such information. The Company understands and
confirms that each Buyer shall be relying on the foregoing representations in
effecting transactions in securities of the Company. In the event that the
Company, or any of its Subsidiaries, or any of its or their respective officers,
directors, employees and agents, provides any Buyer or its agents or counsel
with any information that constitutes material non-public information without
obtaining a Non-Public Information Agreement from the Buyer, in addition to any
other remedy provided herein or in the Transaction Documents, the Company shall
publicly disclose any material, non-public information in a Form 8-K within five
(5) Business Days of the date that it discloses such information to the Buyer.
In the event that the Company discloses any material, non-public information to
the Buyer without an accompanying Non-Public Information Agreement and fails to
publicly file a Form 8-K in accordance with the above, a Buyer, upon three (3)
Business Days advance written notice to the Company, shall have the right to
make a public disclosure, in the form of a press release, public advertisement
or otherwise, of such material, nonpublic information without the prior approval
by the Company, its Subsidiaries, or any of its or their respective officers,
directors, employees or agents. No Buyer shall have any liability to the
Company, its Subsidiaries, or any of its or their respective officers,
directors, employees, stockholders or agents, for any such disclosure. The
Company understands and confirms that each Buyer shall be relying on the
foregoing representations in effecting transactions in securities of the
Company.

                        (p) Inactive Subsidiaries. For so long as any of the
Debentures remain outstanding, the Company shall not transfer any assets to any
Inactive Subsidiary, and will not activate any Inactive Subsidiary without the
advance written permission of the Lead Investor..

                       (q) Transactions With Affiliates. Each existing Affiliate
Transaction (as defined below) of the Company and or any Subsidiary is set forth
on Schedule 4(q). So long as any Debenture or Warrant is outstanding, the
Company shall not, and shall cause each of its Subsidiaries not to, enter into,
amend, modify or supplement, or permit any Subsidiary to enter into, amend,
modify or supplement any Affiliate Transaction (as defined below) in each case
in excess of $50,000, other than the existing Affiliate Transactions set forth
on Schedule 4(q) (for any new Affiliate Transaction the value of which exceeds
$50,000 and for any such existing Affiliate Transaction, the value of such
amendment, modification or supplement which exceeds $50,000). For purposes
hereof, “Affiliate Transaction” shall mean any agreement, transaction,
commitment, or arrangement, including any contract, agreement or other
arrangement providing for the furnishing of services to or by, providing for
rental of real or personal property to or from, or otherwise requiring payments
to or from any officer, director or such employee or, to the best knowledge of
the Company, any entity in which any officer, director, or any such employee has
a substantial interest or is an officer, director, trustee or partner, with any
of its or any Subsidiary’s officers, directors, employees, persons who were
officers or directors at any time during the previous two (2) years,
stockholders who beneficially own five percent (5%) or more of the Common Stock,
or Affiliates (as defined below) of any thereof, or with any individual related
by blood, marriage, or adoption to any such individual or with any entity in
which any such entity or individual owns a five percent (5%) or more beneficial
interest (each a “Related Party”), except for (i) customary employment
arrangements and benefit programs on reasonable

37

--------------------------------------------------------------------------------

terms and (ii) reimbursement for expenses incurred on behalf of the Company, in
each case without the permission of the Required Holders. “Affiliate” for
purposes hereof means, with respect to any person or entity, another person or
entity that, directly or indirectly, (i) has a ten percent (10%) or more equity
interest in that person or entity, (ii) has ten percent (10%) or more common
ownership with that person or entity, (iii) controls that person or entity, or
(iv) shares common control with that person or entity. “Control” or “Controls”
for purposes hereof means that a person or entity has the power, direct or
indirect, to conduct or govern the policies of another person or entity.

                       (r) Pledge of Securities. The Company acknowledges and
agrees that the Securities may be pledged by an Investor (as defined in the
Registration Rights Agreement) in connection with a bona fide margin agreement
or other loan or financing arrangement that is secured by the Securities. The
pledge of Securities shall not be deemed to be a transfer, sale or assignment of
the Securities hereunder, and no Investor effecting a pledge of Securities shall
be required to provide the Company with any notice thereof or otherwise make any
delivery to the Company pursuant to this Agreement or any other Transaction
Document, including, without limitation, Section 2(e) hereof; provided that an
Investor and its pledgee shall be required to comply with the provisions of
Section 2(e) hereof in order to effect a sale, transfer or assignment of
Securities to such pledgee. The Company hereby agrees to execute and deliver
such documentation as a pledgee of the Securities may reasonably request in
connection with a pledge of the Securities to such pledgee by an Investor.

            5.       SECURITY; SENIOR DEBT. The Debentures are secured by the
Security Agreement and the Patent Security Agreement of the same date. Except as
otherwise set forth on Schedule 5 annexed hereto, the Company hereby represents
that the Holder has a senior lien on the Collateral (as defined in the Security
Agreement), and agrees not to grant any liens on the Collateral, except for
Permitted Liens. From the Original Issue Date (as defined in the Debentures) of
the Debentures through the date that all of the Debentures have been paid in
full or converted in full, will not issue nor permit any Subsidiary to issue any
securities or incur any indebtedness that is senior to or pari passu with the
Debentures and, before entering into any future debt with a third party or
permitting any Subsidiary to enter into any future debt with a third party
(unless the issuance of such debt is otherwise prohibited under the terms of the
Transaction Documents), the Company shall first obtain a subordination
agreement, satisfactory to Buyer, from the proposed debt holder. The Company
agrees to take all necessary actions to assist the Holder in perfecting the
Holder’s lien on each piece of Collateral within fifteen (15) days of the date
hereof, including but not limiting to signing and delivering the appropriate
forms.

                       The Company hereby represents that, to its knowledge
except as otherwise set forth on Schedule 5 annexed hereto, there are no liens
or encumbrances on the Intellectual Property (as defined in Section 3(j)) or the
Collateral. The Company agrees that from the Original Issue Date of the
Debentures through the date that all of the Debentures have been paid in full or
converted in full (the “Covered Period”), the Company shall not enter into,
create, incur, assume or suffer to exist any mortgage, lien, pledge, charge,
security interest or other encumbrance (collectively, “Liens”) upon or in the
Intellectual Property or the Collateral owned by the Company or any of its
Subsidiaries and shall not assign or transfer any interest in the

38

--------------------------------------------------------------------------------

Patents owned by the Company or any of its Subsidiaries. In the event that the
Company attempts to place any Lien or Liens on the Intellectual Property or the
Collateral or attempts to assign or transfer any interest in the Intellectual
Property or the Collateral during the Covered Period, the Buyer shall have the
right to apply for an injunction in any state or federal courts sitting in the
City of New York, borough of Manhattan to prevent such Lien or transfer. Before
entering into any future debt with a third party, the Company shall first obtain
a subordination agreement, satisfactory to Buyer, from the proposed debt holder.

            6.       LEGENDS.

                       (a) The Conversion Shares and the Warrant Shares,
together with any other shares of Common Stock that are issued or issuable
pursuant to the Transaction Documents shall be referred to herein as the “Issued
Common Shares.” Certificates evidencing the Issued Common Shares shall not
contain any legend restricting the transfer thereof (including the legend set
forth in Section 3(e) of the Debentures): (i) while a registration statement
(including the Registration Statement) covering the resale of such security is
effective under the 1933 Act, or (ii) following any sale of such Issued Common
Shares pursuant to Rule 144, or (iii) if such Issued Common Shares are eligible
for sale under Rule 144, or (iv) if such legend is not required under applicable
requirements of the 1933 Act (including judicial interpretations and
pronouncements issued by the staff of the Commission)(collectively, the
“Unrestricted Conditions”). The Company shall cause its counsel to issue a legal
opinion to the Company’s transfer agent promptly after the Effective Date if
required by the Company’s transfer agent to effect the issuance of Issued Common
Shares without a restrictive legend or removal of the legend hereunder. If the
Unrestricted Conditions are met at the time of issuance of Issued Common Shares,
then such Issued Common Shares shall be issued free of all legends. The Company
agrees that following the Effective Date or at such time as the Unrestricted
Conditions are met or such legend is otherwise no longer required under this
Section 6(a), it will, no later than three (3) Trading Days following the
delivery by a Buyer to the Company or the Company’s transfer agent of a
certificate representing Issued Common Shares, as applicable, issued with a
restrictive legend (such third Trading Day, the “Legend Removal Date”), deliver,
or cause the Transfer Agent to deliver at the Company’s expense, to such Buyer a
certificate representing such shares that is free from all restrictive and other
legends.

                       (b) In addition to such Buyer’s other available remedies,
the Company shall pay to a Buyer, in cash, as partial liquidated damages and not
as a penalty, for each $1,000 of Underlying Shares (based on the VWAP of the
Common Stock on the date such Securities are submitted to the Transfer Agent)
delivered for removal of the restrictive legend and subject to Section 6(a), $10
per Trading Day (increasing to $20 per Trading Day five (5) Trading Days after
such damages have begun to accrue) for each Trading Day after the Legend Removal
Date until such certificate is delivered without a legend (the “Legend Removal
Failure Liquidated Damages”). Nothing herein shall limit such Buyer’s right to
pursue actual damages for the Company’s failure to deliver certificates
representing any Securities as required by the Transaction Documents, and such
Buyer shall have the right to pursue all remedies available to it at law or in
equity including, without limitation, a decree of specific performance and/or
injunctive relief.

39

--------------------------------------------------------------------------------

                       (c) Each Buyer, severally and not jointly with the other
Buyers, agrees that the removal of the restrictive legend from certificates
representing Securities as set forth in this Section 6 is predicated upon the
Company’s reliance that each Buyer will sell any Securities pursuant to either
the registration requirements of the 1933 Act, including any applicable
prospectus delivery requirements, or an exemption therefrom, and that if
Securities are sold pursuant to a Registration Statement, they will be sold in
compliance with the plan of distribution set forth therein.

           7.       CONDITIONS TO THE COMPANY'S OBLIGATION TO SELL. The
obligation of the Company hereunder to issue and sell the Debentures and
Warrants to a Buyer at the Closing is subject to the satisfaction, at or before
the Closing Date, of each of the following conditions thereto, provided that
these conditions are for the Company's sole benefit and may be waived by the
Company at any time in its sole discretion:

                       (a) The Buyer shall have executed each of the Transaction
Documents which requires Buyer’s signature, and delivered the same to the
Company or its designated escrow agent.

                       (b) The Buyer shall have delivered the applicable
Purchase Price in accordance with Section 1(b) above to the Company or the
Escrow Agent.

                       (c) The representations and warranties of the Buyer shall
be true and correct in all material respects as of the date when made and as of
the applicable Closing Date as though made at that time (except for
representations and warranties that speak as of a specific date, which
representations and warranties shall be true and correct as of such date), and
the Buyer shall have performed, satisfied and complied in all material respects
with the covenants, agreements and conditions required by this Agreement to be
performed, satisfied or complied with by the Buyer at or prior to the Closing
Date.

                      (d) No litigation, statute, rule, regulation, executive
order, decree, ruling or injunction shall have been enacted, entered,
promulgated or endorsed by or in any court or governmental authority of
competent jurisdiction or any self-regulatory organization having authority over
the matters contemplated hereby which prohibits the consummation of any of the
transactions contemplated by this Agreement.

            8.       CONDITIONS TO BUYER'S OBLIGATION TO PURCHASE. The
obligation of each Buyer hereunder to purchase the Debenture and Warrants at
each Closing is subject to the satisfaction, at or before the Closing Date, of
each of the following conditions, provided that these conditions are for such
Buyer's sole benefit and may be waived by such Buyer at any time in its sole
discretion:

                       (a) The Company shall have executed this Agreement, the
Security Documents and the Registration Rights Agreement, and delivered the same
to the Buyer.

                       (b) The Company shall have delivered to such Buyer the
duly executed Debenture and Warrants in accordance with Section 1 above.

40

--------------------------------------------------------------------------------

                       (c) The representations and warranties of the Company
contained in this Agreement, as modified by the Exhibits and Schedules hereto,
shall be true and correct in all material respects as of the date when made and
as of the Closing Date as though made at such time (except for representations
and warranties that speak as of a specific date, which representations and
warranties shall be true and correct as of such date) and the Company shall have
performed, satisfied and complied in all material respects with the covenants,
agreements and conditions required by this Agreement to be performed, satisfied
or complied with by the Company at or prior to the Closing Date. The Buyer shall
have received a certificate or certificates (the “Officer’s Certificate”),
executed by the President and Chief Executive Officer of the Company, dated as
of the applicable Closing Date, to the foregoing effect and as to such other
matters as may be reasonably requested by such Buyer including, but not limited
to certificates with respect to the Company's Certificate of Incorporation,
By-laws and Board of Directors' resolutions relating to the transactions
contemplated hereby.

                       (d) No litigation, statute, rule, regulation, executive
order, decree, ruling or injunction shall have been enacted, entered,
promulgated or endorsed by or in any court or governmental authority of
competent jurisdiction or any self-regulatory organization having authority over
the matters contemplated hereby which prohibits the consummation of any of the
transactions contemplated by this Agreement.

                       (e) Trading in the Common Stock on the Principal Market
shall not have been suspended by the SEC or the Nasdaq and, within two (2)
Business Days of the Closing, the Company will make application to the Principal
Market, if legally required by Nasdaq, to have the Conversion Shares and the
Warrant Shares authorized for quotation.

                       (f) The Buyer shall have received a Closing Legal Opinion
as further described in Section 1(b)(v)(C) hereof.

                       (g) The Buyer shall have received a Closing Certificate
described in Section 1(b)(v)(B) above, dated as of the Closing Date.

                       (h) In accordance with the terms of the Security
Documents, the Company shall have delivered to the Buyer (i) the Security
Agreement signed by the Company and each of its subsidiaries, (ii) the
Subsidiary Guarantee, duly executed by each of the Company’s Active
Subsidiaries, (iii) certificates representing the Active Subsidiaries' shares of
capital stock, along with duly executed blank stock powers, (iv) appropriate
financing statements on Form UCC-1 to be duly filed in such office or offices as
may be necessary or, in the opinion of the Collateral Agent, desirable to
perfect the security interests purported to be created by each Security Document
and (v) the Patent Security Agreement, duly executed by the Company.

                       (i) Prior to the Closing, the Company shall have
delivered or caused to be delivered to each Buyer (A) certified copies of UCC
search results, listing all effective financing statements which name as debtor
the Company or any of its Subsidiaries filed in the prior five (5) years to
perfect an interest in any assets thereof, together with copies of such
financing statements, none of which, except as otherwise agreed in writing by
the Buyers, shall cover any

41

--------------------------------------------------------------------------------

of the Collateral (as defined in the Security Documents) and the results of
searches for any tax lien and judgment lien filed against such Person or its
property, which results, except as otherwise agreed to in writing by the Buyers
shall not show any such Liens (as defined in the Security Documents); and (B) a
perfection certificate, duly completed and executed by the Company and each of
its Subsidiaries, in form and substance satisfactory to the Buyers.

                       (j) The Company shall have received funds from Buyers
representing their respective Purchase Prices in an aggregate amount equal to at
least the Minimum Offering Amount and not exceeding the Maximum Offering Amount.

                       (k) The Company shall have received the RBC Lien Release
and a duly executed UCC-3 releasing any associated security interest.

                       (l) No Material Adverse Changes have occurred since the
date that the Buyer executed this Agreement.

                       (m) Sass Peress, CEO of the Company, shall have executed
a letter to the Buyers, in the form of the letter attached hereto a Exhibit H,
stating that he shall vote his shares in favor of any amendment to the Company’s
Certificate of Incorporation or other governing documents necessary to ensure
the Company’s compliance with its obligations under Section 4(e) of the Purchase
Agreement (the “Voting Letter Agreement”).

            9.       GOVERNING LAW; MISCELLANEOUS.

                       (a) Governing Law. All questions concerning the
construction, validity, enforcement and interpretation of this Agreement and the
other Transaction Documents shall be governed by and construed and enforced in
accordance with the internal laws of the State of New York, without regard to
the principles of conflicts of law thereof. Each party agrees that all legal
proceedings concerning the interpretations, enforcement and defense of the
transactions contemplated by this Agreement and any other Transaction Documents
(whether brought against a party hereto or its respective affiliates, directors,
officers, shareholders, employees or agents) shall be commenced exclusively in
the state and federal courts sitting in the City of New York. Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in the City of New York, borough of Manhattan for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein (including with respect to
the enforcement of any of the Transaction Documents), and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is improper or is an inconvenient venue for such
proceeding. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof via registered or certified mail or overnight delivery
(with evidence of delivery) to such party at the address in effect for notices
to it under this Agreement and agrees that such service shall constitute good
and sufficient service of process and notice thereof. Nothing contained herein
shall be deemed to limit in any way any right to serve process in any other
manner permitted by law. If either party shall commence an action or proceeding
to enforce any provisions of the Transaction Documents, then the prevailing

42

--------------------------------------------------------------------------------

party in such action or proceeding shall be reimbursed by the other party for
its reasonable attorneys’ fees and other costs and expenses incurred with the
investigation, preparation and prosecution of such action or proceeding. THE
PARTIES HEREBY WAIVE ALL RIGHTS TO, AND AGREES NOT TO REQUEST, A TRIAL BY JURY
FOR ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT
OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY OR BY ANY OF THE
TRANSACTION DOCUMENTS.

                       (b) Counterparts; Signatures By Facsimile. This Agreement
may be executed in one or more counterparts, all of which shall be considered
one and the same agreement and shall become effective when counterparts have
been signed by each party and delivered to the other party. This Agreement, once
executed by a party, may be delivered to the other party hereto by facsimile
transmission of a copy of this Agreement bearing the signature of the party so
delivering this Agreement.

                       (c) Headings. The headings of this Agreement are for
convenience of reference and shall not form part of, or affect the
interpretation of, this Agreement.

                       (d) Severability. If any provision of this Agreement
shall be invalid or unenforceable in any jurisdiction, such invalidity or
unenforceability shall not affect the validity or enforceability of the
remainder of this Agreement or the validity or enforceability of this Agreement
in any other jurisdiction.

                       (e) Entire Agreement; Amendments. This Agreement and the
instruments referenced herein contain the entire understanding of the parties
with respect to the matters covered herein and therein and supersede all
previous communication, representation, or Agreements whether oral or written,
between the parties with respect to the matters covered herein. Except as
specifically set forth herein or therein, neither the Company nor any Buyer
makes any representation, warranty, covenant or undertaking with respect to such
matters. The Agreement may not be orally modified. Only a modification in
writing, signed by authorized representatives of the Required Holders will be
enforceable. The parties waive the right to rely on any oral representations
made by the other party, whether in the past or in the future, regarding the
subject matter of the Agreement, the instruments referenced herein or any other
dealings between the parties related to investments or potential investments
into the Company or any securities transactions or potential securities
transactions with the Company.

                       (f) Independent Nature of Buyers’ Obligations And Rights.
The obligations of each Buyer under any Transaction Document are several and not
joint with the obligations of any other Buyer, and no Buyer shall be responsible
in any way for the performance of the obligations of any other Buyer under any
Transaction Document. Nothing contained herein or in any Transaction Document,
and no action taken by any Buyer pursuant thereto, shall be deemed to constitute
the Buyers as a partnership, an association, a joint venture or any other kind
of entity, or create a presumption that the Buyers are in any way acting in
concert or as a group with respect to such obligations or the transactions
contemplated by the Transaction Documents. Each Buyer shall be entitled to
independently protect and enforce its rights, including without limitation, the
rights arising out of this Agreement or out of the other Transaction Documents,

43

--------------------------------------------------------------------------------

and it shall not be necessary for any other Buyer to be joined as an additional
party in any proceeding for such purpose. Each Buyer has been represented by its
own separate legal counsel in its review and negotiation of the Transaction
Documents.

                       (g) Notices. Any notices required or permitted to be
given under the terms of this Agreement shall be sent by certified or registered
mail (return receipt requested) or delivered personally or by courier (including
a recognized overnight delivery service) or by facsimile and shall be effective
five (5) days after being placed in the mail, if mailed by regular United States
mail, or upon receipt, if delivered personally or by courier (including a
recognized overnight delivery service) or by facsimile, in each case addressed
to a party. The addresses for such communications shall be:

If to the Company, to:

Attn: Sass Peress, CEO, President & Chairman
ICP Solar Technologies, Inc.
7075 Place Robert - Joncas
Montreal, H4M272
Telephone: 514-270-5770
Fax: (514) 270-3677

With Copy to:

Andrew J. Merken, Esq.
Burns & Levinson LLP
125 Summer Street
Boston, Ma. 02110
Telephone: 617-345-3740
Fax: 617-345-3299

If to a Buyer: To the address set forth immediately below such Buyer's name on
the signature pages hereto.

Each party shall provide notice to the other party of any change in address.

                       (h) Successors And Assigns. This Agreement shall be
binding upon and inure to the benefit of the parties and their successors and
assigns. Neither the Company nor any Buyer shall assign this Agreement or any
rights or obligations hereunder without the prior written consent of the other.
Notwithstanding the foregoing, subject to Section 2(e), Buyer may assign,
following written notice to the Company, its rights hereunder to any person that
purchases Securities in a private transaction from a Buyer or to any of its
"Affiliates," as that term is defined under the 1934 Act, without the consent of
the Company.

                       (i) Third Party Beneficiaries. This Agreement is intended
for the benefit of the parties hereto and their respective permitted successors
and assigns, and is not for the benefit of, nor may any provision hereof be
enforced by, any other person.

44

--------------------------------------------------------------------------------

                       (j) Survival. The representations and warranties of the
parties hereto contained in this Agreement shall survive the closing hereunder
for the maximum period permitted by applicable law notwithstanding any due
diligence investigation conducted by or on behalf of the Buyer.

                       (k) Indemnification. The Company (the “Indemnifying
Party”) agrees to indemnify and hold harmless each Buyer and all its respective
officers, directors, employees, investors, agents, members and managers (the
“Indemnified Party”) for any loss or damage, including without limitation, the
fees, costs, and disbursements of legal counsel, arising as a result of or
related to any breach by the Company of any of its representations, warranties
and covenants set forth in Sections 3 and 4 hereof or any of its covenants and
obligations under this Agreement or the Registration Rights Agreement, including
advancement of expenses as they are incurred with respect to claims by third
parties.

                       Promptly after receipt of notice of the commencement of
any action against an Indemnified Party, such Indemnified Party shall notify the
Indemnifying Party in writing of the commencement thereof and the basis
hereunder upon which a claim for indemnification is asserted, but the failure to
do so shall not relieve the Indemnifying Party of its obligations hereunder
except to the extent the Indemnifying Party is materially prejudiced by such
failure. In the event of the commencement of any such action, the Indemnifying
Party shall be entitled to participate therein and to assume the defense thereof
with counsel reasonably satisfactory to the Indemnified Party, and, after notice
from the Indemnifying Party to the Indemnified Party of its election so to
assume the defense thereof, the Indemnifying Party shall not be liable to the
Indemnified Party hereunder for any legal expenses (including attorneys' fees,
costs and disbursements) subsequently incurred by such Indemnified Party in
connection with the defense thereof other than reasonable costs of investigation
and of liaison with counsel so selected, PROVIDED, HOWEVER, that, if the
defendants in any such action include both the Indemnified Party and the
Indemnifying Party and the Indemnified Party shall have reasonably concluded
that there may be reasonable defenses available to it which are different from
or additional to those available to the Indemnifying Party or if the interests
of the Indemnified Party reasonably may be deemed to conflict with the interests
of the Indemnifying Party, the Indemnified Party shall have the right to select
one separate counsel and to assume such legal defenses and otherwise to
participate in the defense of such action, with the reasonable expenses and fees
of such separate counsel and other expenses related to such participation to be
reimbursed by the Indemnifying Party as incurred.

                       As to cases in which the Indemnifying Party has assumed
and is providing the defense for the Indemnified Party, the control of such
defense shall be vested in the Indemnifying Party; provided that the consent of
the Indemnified Party shall be required prior to any settlement of such case or
action, which consent shall not be unreasonably withheld. As to any action, the
party which is controlling such action shall provide to the other party
reasonable information (including reasonable advance notice of all proceedings
and depositions in respect thereto) regarding the conduct of the action and the
right to attend all proceedings and depositions in respect thereto through its
agents and attorneys, and the right to discuss the action with counsel for the
party controlling such action.

45

--------------------------------------------------------------------------------

                       (l) Publicity. The Company and the Buyer shall have the
right to review a reasonable period of time before issuance of any press
releases, filings with the SEC, FINRA or any stock exchange or interdealer
quotation system, or any other public statements with respect to the
transactions contemplated hereby; PROVIDED, HOWEVER, that the Company shall be
entitled, without the prior approval of the Buyer, to make any press release or
public filings with respect to such transactions as is required by applicable
law and regulations (although whenever possible the Buyer shall be consulted by
the Company in connection with any such press release prior to its release and
shall be provided with a copy thereof and be given an opportunity to comment
thereon). The Company agrees that it will not disclose, and will not include in
any public announcement, the name of the Buyers without the consent of the
Buyers unless and until such disclosure is required by law or applicable
regulation, and then only to the extent of such requirement.

                       (m) Further Assurances. Each party shall do and perform,
or cause to be done and performed, all such further acts and things, and shall
execute and deliver all such other agreements, certificates, instruments and
documents, as the other party may reasonably request in order to carry out the
intent and accomplish the purposes of this Agreement, the Transaction Documents,
and the consummation of the transactions contemplated hereby and thereby.

                       (n) No Strict Construction. The language used in this
Agreement will be deemed to be the language chosen by the parties to express
their mutual intent, and no rules of strict construction will be applied against
any party.

                       (o) Liquidated Damages. The Company’s obligations to pay
any partial liquidated damages or other amounts owing under the Transaction
Documents is a continuing obligation of the Company and shall not terminate
until all unpaid partial liquidated damages and other amounts have been paid
notwithstanding the fact that the instrument or security pursuant to which such
partial liquidated damages or other amounts are due and payable shall have been
canceled.

                       (p) Remedies. The Company acknowledges that a breach by
it of its obligations hereunder will cause irreparable harm to Buyer, by
vitiating the intent and purpose of the transactions contemplated hereby.
Accordingly, the Company acknowledges that the remedy at law for a breach of its
obligations under this Agreement will be inadequate and agrees, in the event of
a breach or threatened breach by the Company of the provisions of this
Agreement, that Buyer shall be entitled, in addition to all other available
remedies in law or in equity, to seek an injunction or injunctions to prevent or
cure any breaches of the provisions of this Agreement and to enforce
specifically the terms and provisions of this Agreement, without the necessity
of showing economic loss and without any bond or other security being required.

            10.       NUMBER OF SHARES AND PURCHASE PRICE. Buyer subscribes for
a Debenture in the Original Principal Amount set forth opposite each Buyer’s
name on the Schedule of Buyers attached hereto (which is equal to the
subscription amount (“Subscription Amount”) set forth on such Buyer’s signature
page below, divided by 0.90), against payment by wire transfer in the amount of
the Subscription Amount (less any offset of expenses as permitted hereunder).

46

--------------------------------------------------------------------------------

            The undersigned acknowledges that this Agreement and the
subscription represented hereby shall not be effective unless accepted by the
Company as indicated below.

[INTENTIONALLY LEFT BLANK]

47

--------------------------------------------------------------------------------

     IN WITNESS WHEREOF, the undersigned Buyer does represent and certify under
penalty of perjury that the foregoing statements are true and correct and that
Buyer by the following signature(s) executed this Agreement.

Dated this 13th day of June, 2008.

 

      Your Signature   PRINT EXACT NAME IN WHICH YOU WANT     THE SECURITIES TO
BE REGISTERED

Buyer’s Subscription Amount: $__________________.

Principal Amount of Debentures Subscribed for: $________________________.
(Subscription Amount divided by 0.90)

Buyer’s Entity Type and Residency: ______________________.

    DELIVERY INSTRUCTIONS: Name: Please Print   Please type or print address
where your security is to be delivered          
ATTN.:___________________________________________ Title/Representative Capacity
(if applicable)           Name of Company You Represent (if applicable)   Street
Address       Place of Execution of this Agreement                      City,
State or Province, Country, Offshore Postal Code


__________________________________________________
Phone Number (For Federal Express) and Fax Number (re: Notice)

THIS AGREEMENT IS ACCEPTED BY THE COMPANY IN THE AMOUNT OF
$_______________________ (“SUBSCRIPTION AMOUNT”) ON THE 13th DAY OF JUNE, 2008.

ICP Solar Technologies, Inc.


By:________________________________
Print Name:______________________________
Title:_______________________________


48

--------------------------------------------------------------------------------

SCHEDULE OF BUYERS OF ICP SOLAR TECHNOLOGIES, INC. CONVERTIBLE DEBENTURE

Buyer

Subscription Amount

Aggregate
Principal of
Debenture Initial Number of
Warrants (Series A, Series B and
Series C, Respectively) BridgePointe Master
Fund Ltd., a Cayman
Islands Exempted
Company $1,500,000


$1,666,667


Series A 3,333,333 shares
Series B 3,333,333 shares
Series C 3,333,333 shares
Gemini Master Fund,
Ltd., a
Cayman Islands
company $500,000


$555,556


Series A 1,111,111 shares
Series B 1,111,111 shares
Series C 1,111,111 shares
Platinum Long Term
Growth VI, LLC
$1,000,000

$1,111,111

Series A 2,222,222 shares
Series B 2,222,222 shares
Series C 2,222,222 shares

* = After accounting for the 10% Original Issue Discount.

49

--------------------------------------------------------------------------------